      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 1 of 102




           IN THE UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF TEXAS
                    SAN ANTONIO DIVISION
CAROLINE ROSS,               §
Plaintiff,                   §
                             §
                             §
v.                           §      Civil Action 5:18-cv-269
                             §
                             §
JUDSON INDEPENDENT           §          TRIAL BY JURY
SCHOOL DISTRICT, et al       §
Defendants                   §

  PLAINTIFF’S RESPONSES TO DEFENDANTS’ PLEA TO THE
  JURISDICTION AND MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

     NOW COMES Caroline Ross (hereafter "Plaintiff" or “Ross”), an

African American female, who was born in 1961, files this her Responses to

Defendants’ Plea to the Jurisdiction and Motion for Summary Judgment

(“Responses”). In this legal dispute, Ross presents a claim under Chapter 21

Texas Labor Code Claim against Judson ISD (“JISD” or “Judson” or

“District”), and claims against Judson ISD, Dr. Carl A. Montoya, Elida Bera,

Richard LaFoille, Dr. Melinda Salinas, and Renee Paschall under Title 42

Section 1983 and 1988. All other claims are abandoned by Plaintiff.




                                                                      1|Page
        Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 2 of 102




                                 PREFACE

        No claim brought herein by Plaintiff Ross is pursuant or ancillary to

the school laws of the state of Texas, but are brought pursuant to Chapter

21 of the Texas Labor Code, and Title 42 § 1983 and 1988. McIntyre v. El

Paso Indep. Sch. Dist., 499 S.W.3d 820 (Tex. 2016); Fort Worth Indep.

Sch. Dist. v. Palazzolo, No. 02-18-00205-CV (Tex. App. Jun. 13, 2019).

        On February 24, 2016, Caroline Ross, Principal at Metzger Middle

School in the minority-majority Judson Independent School District was

suddenly and unexpectedly suspended as Principal of Metzger Middle

School (“Metzger”) in the JISD, removed from any access to Metzger and

JISD, and on June 7, 2016 was non-renewed for any future employment in

JISD.

        Ross timely filed her Charge of Discrimination within 180 days from

the a discriminatory act , allowed the EEOC 180 days to investigate,

received a TWC/CRD Notice of a Right to File a Civil Action, and filed her

suit within 60 days from the date of her receipt of that notice. Additionally,

Ross plead that there were others from outside her protected class who

were treated more favorably, and that her class characteristics were the

cause of her being non-renewed. JISD says that their sham or bad faith

replacement of Ross with Black females, of comparable age defeats Ross’

                                                                       2|Page
        Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 3 of 102



claim. But Ross can show that the reasons given by JISD for her

nonrenewal were pretextual, and that the true reason was one of her

protected class status.

       JISD’s jurisdictional claims and Tex. Lab. Code Chapter 21 aside for

the moment, Plaintiff claims that JISD’s decision to non-renew Ross was

void ab initio because: JISD’s actions regarding Ross’ suspension and/or

non-renewal did not afford Ross minimal Fourteenth Amendment due

process (procedural or substantive); JISD made no claim or showing Ross

was evaluated annually-as JISD MUST DO (Emphasis added); JISD has

made no claim or showing that its Board of Trustees considered the most

recent evaluations of Ross’ performance (the evaluation for her 2014-2015

school year performed on June 11, 2015 by Associate Superintendent Nancy

Robinson) or that the evaluations were not relevant-as JISD’s Board MUST

DO (Emphasis added) before making a decision not to renew” Ross’; JISD’s

Board’s failure to list all reasons used in its decision to non-renew Ross’

future employment and the Board’s further failure to list all reasons used as

a basis for Ross’ future employment in JISD policy. See Texas Education

Code (“TEC”) 21.354, 21.3541, 21.203, and Palazzolo (supra) at 181.

1
  “We begin our review here by acknowledging that the legislatureknows how to create a mandatory and
exclusive requirement through the use of words such as "must" and "shall." Tex. Gov't Code Ann. §
311.016(1)-(3) (explaining that while "may" creates discretionary authority or grants permission or a
power, "shall" imposes a duty, and "must" creates or recognizes a condition precedent); Moses v. Fort


                                                                                            3|Page
          Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 4 of 102




                                                   FACTS

        1.       Ross (African American) served with distinction and loyalty as a

public educator with the JISD. [Exh. 30; Exh. 19, Jose Macias (Board

Member until August 30, 2019); Exh. 18, Renee Lafreniere (former

Assistant to the JISD Board of Trustees and Superintendent, then JISD

Director of Career And Technology Eduaction-CATE-until July 2019, and

now Career and Technology Specialist for the office of the Superintendent

for Puiblic Instruction of Washington state) ¶ 1-9, 20, 24-33].

        2.       According to Elida Bera (“Bera”), former Associate

Superintendent of JISD from approximately August 2015 until she became

the Superintendent of Kingsville ISD in November 2018, Ross was non-

renewed on June 7, 2016 because : Lauren Hopkins (Black) told Bera that

Ross had approved her name being signed by Hopkins as a counter

signature on 16 school checks [Exh. 34], and had even shown Hopkins how

to trace her signature on a window (Hopkins also said that Ross’ former

secretary-now a teacher-Jamie Coggins, Caucasian, had shown Hopkins

how to trace Ross’ signature on the window; both Ross and Coggins denied

Worth ISD, 977 S.W.2d 851, 853 (Tex. App.—Fort Worth 1998, no pet.) ("We conclude that the word
'must' as used in section 21.301 of the education code creates a mandatory requirement that the school
district file the local record not later than the 20th day after the petition for review is filed."); see also City
of Houston v. Houston Mun. Emps. Pension Sys., 549 S.W.3d 566, 580 (Tex. 2018) (stating that statutory
construction is a legal question for courts, whose goal is to ascertain and to give effect to
the legislature's intent as expressed by the statute's language).” Palazzolo, (supra) @ 18.


                                                                                                        4|Page
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 5 of 102



Hopkins’ statements, but Coggins was not disciplined and Ross was non-

renewed); if students attended during-school pep rallies (the Athletic

Director and coaches charged the entry fee to those students who attended

during -school pep rallies to feed the athletic fund [Exh. 32]), and Hopkins

said they were charged admission for feeding Ross’ slush fund; Teachers

who wore denim/jeans (which was against the JISD’s dress code) were

charged to wear denim/jeans to feed Ross’ slush fund (not against policy or

rule until May 30, 2016 when Bera and Montoya promulgated a

proscriptive rule [Exh. 48]); and students were charged for pencils and

notebooks. [Exh. 6, Bera Depo p.40 ¶ 5-20, p.64 ¶ 10 –p. 64 ¶ 25, and p.68

¶ 9-19 (previous write-ups of Ross by Bera when Mackey had

been Superintendent, before Robinson asasigned supervision of

secondary schools and Bera had stopped going to Metzger )] [Id.

p.23 ¶ 15-18, p.28 ¶ 3-p.29 ¶ 2] (Emphasis added).

     3.    According to Superintendent Carl A. Montoya (“Montoya”),

former Superintendent of JISD until he retired in 2018, he remembered the

reasons given for nonrenewal of Ross were as those recalled by Bera in her

deposition: checks or teaching her relatively new Secretary-Bookkeeper

Lauren Hopkins how to forge checks; charging students to attend pep

rallies to feed Ross’ slush fund; charging students for notebooks; charging


                                                                      5|Page
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 6 of 102



teachers who wore jeans during the school day; having received

negative evaluations at the hands of Bera during Mackey’s

administration; and failure to timely deposit money. [Exh. 11 Montoya

Depo. P.62 ¶ 10-p.63 ¶18].

      4.    The demographic makeup of JISD students was primarily

African American and Hispanic, with the White population in decline over

the mid to late 2000s; however, the teacher demographics did not reflect

the student body, with the number of African American and Hispanic

teachers declining while the percentage of White teachers increased..[Exh.

18, Affidavit of Renee Lafreniere, p.1 ¶ 6-7].

      5.    The racial makeup of the Principals in JISD’s five middle

schools before Debbie Grady was appointed Interim Principal of Metzger

Middle School in the midst of the 2015-2016 school year, per Elia Bera was

as follows: Mr. McFalls (White); Mr. Pittman (White); Dr. Melinda Salinas

(Hispanic); Ms. Ross (Black or African American); and Mr. Haynes (Black

or African American). [Exh. 6 Depo. Bera p.37 ¶ 25-p.39 ¶ 1].

      6.    Ross’ last performance evaluation in JISD as by Associate

Superintendent Nancy Robinson on June 11, 2015, for the 2014-2015 school

year. [Exh. 28; Exh. 50 Depo Ross p.77 ¶ 19-p.80 ¶ 23].




                                                                        6|Page
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 7 of 102



      7.    JISD Chief Financial Oficer (“CFO”) José Elizondo Jr.

(“Elizondo”) recalls having conducted only two investigations of Principals

prior to the investigation of Ross and that neither of those investigations

resulted in termination of the Principals’ Termination of employment.

[Exh. 10 Depo Elizondo p.14 ¶ 9-13].

      8.    One of those cases, according to Elizondo, involved a bank

account being overdrawn and the Principal retaining and not depositing

cash in excess of $20,000.00, the money being held by the Principal at the

school in drawers, cabinets, and closets. [Id. p.13 ¶ 23-p.14 ¶ 8].

      9.    The two principals who were involved were Sharon Roddy

(African-American) and Loretta Carter (White); both Principals were

reassigned and later both retired from JISD [Id. p.14 ¶ 9-p.15 ¶ 10].

      10.   As for facts about how other Principals or campus

administrators-reasonable comparators-were treated, Bera reluctantly

offered testimony of an out-of-class comparator to Ross who had been

treated more favorably, Marsha Bellinger; Bellinger was a troubled (White)

Principal who had been reassigned repeatedly and has been promoted to

now serve in the Central Office. [Exh. 4, Bera @ Bd. p.336 ¶ 5-p.342 ¶ 3]. It

should be noted by the court how desperately JISD through its presiding




                                                                        7|Page
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 8 of 102



Board President Salyer and attorney Russo resisted any evidence regarding

Bellinger being placed on the record of the non-renewal hearing. [Id.].

      11.     Ross gave testimony regarding discrimination about other, out-

of- protected-class Principals or administrators who were more favorably

treated and younger. [Exh. 50, Depo. Ross p.81 ¶23-p.84 ¶ 25, p.108 ¶ 23-

p.122 ¶ 9].

      12.     Ross gave testimony regarding discrimination about other, out-

of-protected-class Principals or administrators who were more favorably

treated and younger. [Id. p.85 ¶ 1-p.84 ¶ 25].

      13.     Ross gave testimony regarding discrimination about other, out-

of- protected-class Principals or administrators who were more favorably

treated and non African American. [Id. p.125 ¶ 17-p.149 ¶ 3].

      14.     Renee Lafreniere states that the treatment of Ross was unfair-

[and] any other administrator..would have been given the opportunity to

redirect the correct procedures and/or develop an improvement plan; and

JISD had done such corrective plans and improvement procedures in the

past, examples being Principal Marsha Bellinger (White), Assistant

Principal(White) Mihleder. [Exh. 18 Renee Lafreniere p.1 ¶ 95-98].

      15.     Montoya indicated after Ross had been non-renewed, he had

received a request for a reference for Ross from a potential employer in


                                                                       8|Page
       Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 9 of 102



Education but that he had been afraid to give Ross a reference, even though

she had been a good Principal, because of the JISD Board and his fear that

it might affect his, Montoya’s employment. [Exh. 11 Depo Montoya p.28 ¶

19-25].

      16.   Elizondo seemed to testify that he thought Montoya’s fears of

giving Ross a good reference were reasonable. [Exh. 10 Depo Elizondo p.17

¶ 2-p.20 ¶ 7, p.28 ¶ 19-p.29 ¶ 11].

      17.   Montoya also made an odd remark about a (White) male

administrator, Mr. Urbanowitz (sp), again indicating that he would have

handled the Ross matter differently and considered reassaignment or less,

but for how he had handled a White male administrator named Urbanowitz

(sp) who had a $1.98 issue—stealing hot dogs from a neighborhood store,

and after that the JISD Board would have apparently not permitted him to

do less that terminate Ross. [Exh. 11 Depo Montoya p.80 ¶ 16-p.81 ¶ 24].

      18.   At the time of Ross’s nonrenewal on June 7, 2016, Elizondo said

that the Board of Trustees was upset about having to terminate the

employment of a white male administrator, Urbanowitz (sp). [Exh. 10 Depo

Elizondo p.109 ¶ 21-p.110 ¶ 10].

      19.   Renee Lafreniere recalls the Urbanowitz matter in greater detail

because she worked with Urbanowitz in her role as the CATE Director;


                                                                     9|Page
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 10 of 102



Lafreniere stated that Urbanowitz was a Caucasian male Assistant Principal

at Judson High School, and he had been appointed as the school

administrator to deal with oversight of the CT programs at his school. [Exh.

18 Renee Lafreniere p. 3 ¶ 46-57]. Apparently Urbanowitz was a serial hot

dog thief . [Id. ¶ 51-54]. Urbanowitz was not fired by JISD, but forced to

resign. [Id. ¶ 57].

      20.    When asked about the Urbanowitz matter and allegations

against Ross, and whether the Board’s position was if Urbanowitz was

forced to resign then Ross should be fired, “sauce for goose and sauce for

the gander..”, Montoya seemed to understand and agree with the analogy.

[Id. p.81 ¶ 3-24].

      21.    The appointment and assessment of Principals in the Montoya

administration was delegated by Montoya to Bera; Montoya testified that

Bera was his delegee to make the decisions regarding JISD’s Principals

[Exh. 11 Depo. Montoya p.18 ¶ 6-p.19 ¶ 13]. When Ross was suspended on

February 24, 2016, Bera replaced her with an under 40, African American,

male, Assistant Principal Nato James. [Exh. ] Someone at JISD apparently

“snapped” realizing that James’ being Black wasn’t sufficient, because he

was under 40 (younger) and male, so Bera, Irma Hernandez, and Montoya

selected a reluctant Director of Curriculum and Instruction in the Cenytral


                                                                      10 | P a g e
       Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 11 of 102



Office, Debbie Grady, who is Black, female, and was in her 60s to be the

Interim-Principal of Metzger for approximately five (5) months but

because of Montoya’s promise to return Grady to Curriculum and

Instruction by summer, replaced her at Metzger with another Black female,

Tracey Valree, who had no secondary school experience and had a rough

history at Masters Elementary in getting along with her elementary staff—

but Valree was Black and female. [Exh. 50, Depo Ross p.109 ¶ 18-p.114 ¶

24].

       22.   Ross claims that both appointments were sham or pretextual

replacements, being appointments, as demonstrated by the fact that

Hernandez and Montoya seemingly broke the rules in order to persuade

Grady to accept the 5 month Interim Principal appointment at Metzger,

Support for that allegation comes from Debbie Grady, and Renee

Lafrenierre who stated that “It was well known that Ms. Grady did not want

to be Interim Principal or Principal of Metzger Middle School, but that she

was placed in that position after Ms. Ross was suspended because she was

African-American and legally acceptable to Ms. Bera as a post-Caroline

Ross ‘place-saver’ at Metzger for Ms. Guerrero or Ms. Davidson.”[Exh. 18

Renee Lafreniere p.2 ¶ 18].




                                                                     11 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 12 of 102



      23.   “After Ms. Ross was fired and Ms. Grady openly discussed her

temporary status to staff and parents alike, Ms. Bera appointed Tracee

Valree, another African-American administrator who was an (sic) principal

at Masters Elementary School, yet had no administrative experience in the

secondary schools of Judson ISD.” [Id. p.2 ¶ 19].

      24.   Under Principal Ross’ leadership, Metzger Middle School,

which had been a celebrated and exemplary middle school both nationally

and even internationally, Metzger begin to sink into a (sic) grievances

between staff and Principal Valree, locally know for student fights and poor

discipline, and by the time I resigned in the summer of 2019, the campus

had receiveda failing grade, an “F” from the Commissioner of Education.”

[Id. p.3 ¶ 20].

      25.   Debbie Grady recalls that when Associate Superintendent

Nancy Robinson announced her intent to retire from JISD, Robinson

warned Grady against staying in JISD because “Bera [was] going to go after

[Grady].” [Exh. 14 Affidavit Debbie Grady ¶ 20-23]

      26    Grady further recalls, JISD (Bera) then posted a new position

which would essentially supervise the position held by Grady, so the fully

qualified Grady applied f or the position. But also applying for the position




                                                                      12 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 13 of 102



was Tori Austin, White, and a former (but experientially unqualified for the

posting) co-worker of Grady’s. [Id. ¶ 26-32].

      27.   Both Grady and Austin applied for the position and Austin was

chosen (by Bera). [Id.].

      28.   Soon after being hired, Austin placed Grady on a Growth Plan;

then, Irma Hernandez recruited Grady to take Nato James’ place as the

Second Interim-Principal at Metzger, but Grady, sensing that it was a ruse

to separate her from her preferred Curriculum duties demurred on the

basis that she had just been placed under a Performance Improvement Plan

by Austin which prevented her from being transferred or promoted. [Id. ¶

34-44].

      29.   When Irma Hernandez claimed ignorance of Austin’s personnel

action against Grady (even though Hernandez was in charge of Human

Resources), Grady persisted in her refusal to accept the Interim

Appointment because of her Growth Plan, and Hernandez insisted on

taking the matter to Montoya. [Id. ¶ 44-49].

      30.   When Grady and Herndandez met with Montoya, the

Superintendent so wanted Grady to become the new Interim Principal at

Metzger that he voided Austin’s Growth Plan, removed it from

Grady’s file and promised that when it was all over in the


                                                                    13 | P a g e
       Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 14 of 102



summer, Grady could return to her Curriculum and Instruction

position. [Id. ¶ 45-46]. (Emphasis added).

       31.   Consequently, Grady checked out the unusual personnel action

with her association’s representative who said Montoya could do anything

he wanted to do and she accepted Montoya’s and Herndandez’ deal. [Id.].

       32.   Therefore, in April 2016, Grady was reluctantly assigned to be

Interim Principal of Metzger Middle School. [Id. ¶ 49]. At the beginning of

the 2016/2017 school year, Grady was transitioned back to a district

administrator, being promoted to Executive Director of Elementary

Schools.[Id. ¶ 51].

       33.   Grady testifies that she was succeeded by Tracy Valree (Black,

female) who was promoted to Metzger from Masters Elementary School

with Metzger being her “first transition to a secondary education”. [Id. ¶ 52-

54].

       34.   Grady continued, “Ms. Valree was at Metzger for a short period

of time, there was an issue with her ability to run the school and she was

sent back to Masters Elementary to serve in as an Assistant Principal. [Id. ¶

54].




                                                                       14 | P a g e
          Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 15 of 102



          35.    In fact, the TEA score card for Metzger shows that the school

has become more low performing annually after Ross’ halcyon experiences

peaking in 2015, and Metzger was lower yet on the 2018-2019 STARR test. 2

          36.    Elizondo’s assistant, JISD’s staff auditor, Teresa Bair said that

the financial anomalies at Metzger Middle School which she had found to

have been caused by Secretary-Bookkeeper Lauren Hopkins had resulted in

no loss of money. [Exh. Depo Bair p.22 ¶ 21-24, p.26 ¶ 2-7].

          37.    Despite the fact that there was no missing money at Metzger

after Teresa Ramon (JISD’s police Chief) and Teresa Bair (JISD’s internal

Auditor) had concluded their investigations, the JISD’s “insurance/Board

policy/Lobbyist/Legal Services” vendor Texas Association of School Boards

(“TASB”) published a statewide flier which included an article that Ross

had been terminated for mishandling money, or wordsto that effect. [Exh.

58 TASB Newsletter].

          38.    There was no missing money under Ross, and as to whether

Principals other than Ross had been more favorably treated, not being

terminated or non-renewed like Ross when they experienced audit

“anomalies” like Metzger in 2014-2015, internal Auditor Bair pointed out

that bookkeeping anomalies at the schools still occur in JISD, and that she


2
    https://www.schooldigger.com/go/TX/schools/2499010446/school.aspx


                                                                           15 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 16 of 102



does retraining, Principals haven’t been terminated [Exh. 8 Depo Bair p.45

¶20-25]; and even recently, one Principal under Superintendent Montoya,

Yliana Gonzalez, had to twice experience retraining because of “anomalies.”

[Exh. 8 Depo Bair p.46 ¶ 2-19, p.55 ¶ 19-p. 56¶ 1].

      39.   After the conclusion of JISD Chief Ramon’s investigation into

the checks and Hopkins forging the signatureof Ross, Chief Ramon stated

that as far as the “forgery” and checks, “everything was accounted for …",

the investigation was closed and the matter referred to the administration

for administrative handling. See [Transcript of the Nonrenewal Hearing

Regarding: Caroline Ross (Witness Chief Ramon) p.201 ¶ 7-15].

      40.   Lafreniere stated in her affidavit that Ross had become

vulnerable to Bera with the departure of Mackey and Robinson and the

advent of the new superintendent Dr. Montoya with the new HR Director

Irma Hernandez in place. [Exh. 18 ¶ 45-47].

      41.   Lafreniere stated that Bera was hostile to Ross and Bera

affirmed her negative feelings toward Ross. [Id. Exh. 18].

      42.   Lafreniere stated, Bera often made comments that she felt Dr.

Mackey was giving African American preference, and resented the

preferential treatment which she perceived that Dr. Mackey gave to African

Americans. [Exh. 18 ¶ 11-12].


                                                                       16 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 17 of 102



      43.   Bera clearly did not like Ross, and felt that Ross was treated

differently and should be fired or removed, but Mackey would not

specifically do that; it was Bera’s belief that Mackey and Ross were related

(as they came from the same hometown). [Id. ¶ 13].

      44.   Lafreniere officed adjacent to Bera. [Id.].

      45.   It was well known that Bera wanted to remove Ross from her

position as Principal of Metzger Middle School and even fire Ross, and Bera

was open about her dislike of Ross being Principal of Metzger and was open

that she wanted to replace Ross as the Principal of Metzger with either Lisa

Guerrero (Hispanic) or Loretta Davidson (Caucasian). [Id. ¶ 14-16].

      46.   Before Superintendent Mackey removed Bera from her role as

the Assistant Superintendent who supervised Secondary Principals, and

Caroline Ross, Bera wrote Ross on February 9, 2012 and had HAND

DELIVERED to Ross, a “Letter of Reprimand” which extravagantly

accused Ross of “..falsification of records, and misappropriation of federal

funds …” [Exh. 51].

      47.   On February 23, 2016, at “14:00” hours, JISD Police Officer

Robert O’Callaghan “..was instructed to start an investigation of possible

forged signatures from an activity account at Metzger Middle School.” At

“15.02” hours , O’Callaghan recalled and wrote that he had at


                                                                      17 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 18 of 102



“approximately 0915 Hours” gone to the office of Lauren Hopkins..[to ask]

her about discrepancies in the signature of Ms. Ross, on 15 checks written

from June 25th, 2014 through April 17, 2015..[because]..the signature of Ms.

Ross are (sic) clearly different than the signature on the business signature

card that was provided by Chase bank…I asked Mrs. Hopkins to give me a

written statement, which she provided. The interview lasted approximately

one half hour..[and]..was recorded using a department issued body

camera.” [Exh. 53. Judson ISD/Ross p.10238-10239].

      48.   On February 23, 2016, Hopkins wrote a statement for Officer

O’Callaghan at approximately “9:24 AM”. [Exh. 54 Judson ISD/Ross

p.01196].

      49.   On February 23, 2016, “at approximately 10 am, Associate

Superintendent Elda Bera wrote a witness statement which stated in part,

“On Tuesday, February 23 during the Superintendent leader’s meeting

break, Ms. Ross asked me to step into the hallway with her. She asked me if

I knew why the police was (sic) at her campus questioning her secretary

about her (Ross’) signature on some checks and some payments to her

brother. She stated the following:

         • she has always received a clear audit fron Teresa Bair from the

            Finance office;


                                                                      18 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 19 of 102




        • The money paid to her brother was “legit and on the up and

           up;”

        • All paperwork for her brother, like the W2 forms, were on file;

        • She stated: “even Ms. Robinson has hired by brother.” (former

           Associate Superintendent for C&I);

        • She stated she always had clear audit findings.

           When she told me she had always had clear audit

        findings, I told her the audit process had changed this

        year. I explained that a new form had been added to the

        audit findings where the principal and I would have to

        sign off after I had reviewed them. I told her I had not

        received her school’s audit findings yet. I told her I would

        check with Ms. Ramon, the district police chief as to why they were

        at her campus and get back with her. (Emphasis added).

[Exh. 55 Judson ISD/Ross p.01227].

     50.   On February 24, 2016, at 9:15 AM, Hopkins went to the Central

Administration and met with the Chief of Police Ramon and two other

ladies (probably Elida Bera, and Irma Hernandez); in that meeting,

Hopkins again wrote a statement in which she stated, inter alia, “Since

April 2015 I have not signed any checks on Ms. Ross’s behalf. I purchased a


                                                                     19 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 20 of 102



signature stamp for Ms. Ross + all APs. I have used the stamp for checks a

few times since. I have never signed any type of district documents

[smudge]using her signature. The last time I approved forms was yesterday

2/22/16 from her computer, I approved a few request to spend funds. If I

remember correctly it was for Coach Pogue to go to Sams, + a Music and

Arts for Band. I have confided in Ms. Debra Stephens on several occasions

asking how I get my boss to approve her own forms. Ms. Stephens has

always told me I have to stop. Ms. Ross would never [smudge] do it and

always asked + gave me no choice but to approve all forms.” [Id. Judson

ISD/Ross p.00060].

      51.   Oddly, Hopkins wrote and signed three more, non-sequential

statements on “2/24/16” also at “9:15 AM”, the next [Id. Judson ISD/Ross

p.01235] saying in significant part,

      “On 2/23/16 I was questioned by Lt. Callahan (sic) regarding

      signitures (sic) on checks. I was terrified and did not know the

      Ross.’ When realizing loyalty was no longer a good thing I told Ms.

      Bera and Chief Ramon that yes I did sign Ms. Ross’s name on the

      checks because there was a clear understanding + knowledge that I

      signed checks by Ms. Ross. Ms. Ross would tell me it wasok to sign

      when she wasn’t present. I also mentioned to Ms, Bera + Chief that


                                                                         20 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 21 of 102



     Ms. Ross gave me the authority to approve AESOP, Eduphoria,

     Efinane (sic) Plus, monitor her e-mail on her behalf. Her last

     password was *********.”

     52.   The next Hopkins statement said, [Id. Judson ISD/Ross-

p.00058] stating,

           “On 2/23/16 I was questioned by Lt. Callahan (sic) I was

           questioned by Lt. Callahan regarding signatures on checks. I

           was terrified and did not know the situation would turn out so

           huge. I mentioned: “All checks are signed by Ms. Ross.” When

           realizing loyalty was no longer a good thing I told Ms. Bera and

           Chief Ramon that yes I did sign Ms. Ross’ name on the checks

           because there was a clear understanding and knowledge that I

           signed checks by Ms. Ross. Ms. Ross would tell me it was ok to

           sign when she wasn’t present. I also mentioned to Ms. Bera and

           Chief that Ms. Ross gave me the authority to approve AESOP,

           Eduphoria, E-finance Plus, and monitor her e-mail on her

           behalf. Her last password was Tony*****. [Id. Judson

     ISD/Ross p.00058].

     53.   The next Hopkins statement said, [ Id. Juson ISD/Ross

p.00059] stating:


                                                                      21 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 22 of 102



           “Before leaving Metzger today 2/24/16, I pulled Ms. Ross from

           a meeting to inform her that I was asked to come speak to Ms.

           Bera. Ms. Ross replied: “Lauren you have to tell them you

           signed the checks and I didn’t know they are out to get me and I

           will have you back” she also mentioned “nothing will happen to

           you, you will get a slap on the hand like I always get.” This is

           my first secretary job and feel very confident with what I do. I

           only know what’s ok and not ok from what Ms. Ross has taught

           me along with Ms. Coggins. I have always done what was asked

           of me to meet Ms. Ross’ expectations as my direct supervisor

           and her secretary. [Id. Juson ISD/Ross p.00059].

     54.   On March 29, 2016, Irma Hernandez, Executive Director

Human Resources wrote a letter to Montoya “Regarding: Information

Requested by Mr. Macias, itemizing 35 dates of events in Ross’employment

history with JISD, which notably contain no reference to any evaluation of

Ross’ performance, and specifically no reference to Robinson’s June 11,

2015 evaluation of Ross’ performance, her last year of performance, before

being suspended and non-renewed. [Exh 56 Judson ISD/Ross p.00590-

00594].



                                                                      22 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 23 of 102



      55.   Ross was notified by Montoya he had recommended to the

Board that she be non-renewed for future employment in the JISD for five

(5) reasons, four (4) of which are as follow: “failure to fulfill duties or

responsibilities”; “incompetency or inefficiency to perform duties”; “failure

to comply with Board policies and administrative regulations”; “failure to

meet District standards of professional conduct” [Exh. 3 Witness: Caroline

Ross) p.283 ¶ 2-13].

      56.   Bera testified in her deposition, that the two reasons [Exh. 6

Depo. Bera p.64 ¶ 10-p.68 ¶ 15] for which Ross was charged and non-

renewed where she allowed Lauren Hopkins to sign her name on checks

and showed Hopkins how to sign her, Ross’ name by using the window

[Id.], and charged kids for attending assemblies–pep rallies-during school

using the money for her, Ross’ slush fund; Bera added as an afterthought,

“Yeah. And for me it was just the previous write-ups that I had

had on her.” (Emphasis added). [Id.].

      57.   It should be noted that the previous writeups of Ross by Bera

predated Bera’s being removed by then Superintendent Mackey from

responsibility over the secondary Principals, specifically Ross, putting the

date of those writeups in 2012, when Bera said that when Robinson was




                                                                          23 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 24 of 102



supervising Ross, Bera didn’t go to Metzger, “she stayed out.”. [Id. p.87 ¶

20-25].

      58.   But Bera’s animosity toward Ross stemmed in part from the

belief that under Mackey , Ross had “nine lives” [Exh. 52 Judson ISD/Ross

p.01158] and Ross, considered by Mackey to be a “sister” who needed

“help” [Exh. 6 Depo Bera p.28 ¶16-p.30 ¶ 15] was given favorable treatment

by former Superintendent Mackey which she didn’t deserve and JISD

Board member Dr. Melinda Salinas did not receive like treatment

from Mackey (who Ross referred to as “Willis” according to Bera

and Dr. Salinas) when Salinas had been a JISD Middle School

Principal (before she resigned JISD to join her father Arnaldo

Salinas on the JISD Board of Trustees). [Id. p.17 ¶ 1-p.18 ¶ 1, p.18 ¶

9-p.20 ¶ 13, p.37 ¶ 23-p.38 ¶ 1, and p.85 ¶ 8-p.86 ¶ 12].

      59.   Another source of Bera’s animosity toward Ross was that Bera

believed Ross and Mackey were blood related, and she resentyed Mackey

and believed that Mackey treated Ross favorably, and treated Hispanic’s

and Whites unfavorably, when he had expressed that his “goal of the

district [was] to ensure that teaching staff mirrored the students in

demographics…and Elida Bera often made comments that she felt Dr.

Mackey was giving African Americans preference, and Elida Bera clearly


                                                                        24 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 25 of 102



did not like Ms. Ross[,] Bera felt [Ross] was given preference, that she was

treated differently, thatmshe should be fired or removed from her position,

and that Dr. Mackey would specifically not do that, it was Ms. Bera’s belief

that they were related (as they came from the same home town).”. [Exh. 18

Renee Lafreniere ¶8-13].

      60.   Bera, as Montoya’s Associate Superintendent with

responsibility for all JISD Principals [Exh. testified in her deposition, that

Ross was charged and non-renewedthe two reasons [Exh. 6 Depo. Bera

64/10-68/15] for which Ross was charged and non-renewed were she

allowed Lauren Hopkins to sign her name on checks and showed Hopkins

how to sign her, Ross’ name by using the window [Id.], and charged kids for

attending assemblies –pep rallies-during school using the money for her,

Ross’ slush fund. [Id.] Then, Bera added as an afterthought, “Yeah. And

for me it was just the previous write-ups that I had had on her.”

(Emphasis added) . [Exh. 6 Depo Bera p.68 ¶9-p.70 ¶ 6]. The previous

writeups of Ross by Bera predated Bera’s being removed by then

Superintendent Mackey from responsibility over the secondary Principals,

specifically Ross, putting the date of the last write-up before ose writeups in

2012. [Id. p.23 ¶ 7-24].




                                                                       25 | P a g e
        Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 26 of 102



        61.      JISD’s investigation into Ross officially started, as far as Ross

knew on or about Wednesday, February 24, 2016 when by Superintendent

Montoya’s letter, Ross was suspended from Metzger Middle

School.[Exh.31].

        62.      Apparently the investigation had originally focused on whether

Ross had aided and or benefitted her Secretary-Bookkeeper Lauren

Hopkins in he supposed forgery of Ross’ signature on school checks in the

2014-2015 school year.

        63.      But while the February 24, 2016 announcement of the

investigation apparently started because Metzger School’s relatively “new

hire”3Secretary-Bookkeeper, Lauren Hopkins, admitted to having forged

Ross’ name as a counter signature to 16 checks in the 2014-2015 school

year, it expanded on the testimony of Hopkins and a disgruntled Assistant

Principal Channell Gomez, seguing into additional claims of:

        1.) Ross had students attend during school pep rallies and charged

them for their attendance in orsder to feed her slush fund,

        2.) Ross charged faculty members for wearing denim/jeans in

violation of policy,


3
 Lauren Hopkins transferred from Jose Elizono’s Supervision to become Caroline Ross’ Secretary-Bookkeeper in
2012-2013, succeeding Jamie Coggins who had served Ross in the Secretarial-Bookkeeping position until she had
been hired by JISD as a Teacher.


                                                                                                    26 | P a g e
       Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 27 of 102



       3.) Ross charged poor students for pencils and notebooks in violation

of policy,

       4.) Ross had alcohol on Metzger’s campus in a red SOLO Cup,

       5.) was under the influence of alcohol at the 8th grade Graduation,

“Bridging Cermeny” in May 2015; and

       6.)Ross had failed to timely deposit funds (presumably PTA funds).

       64.   There aretwo emails which address the subject of during school

pep rallies, one by the Metzger Athletic Director, and one from Assistant

Principal Channell Gomez. [Exh. 32]

       65.   Renee Lafreniere stated that a policy regarding the prohibition

of JISD Principals charging Teachers for wearing denim/jeans published in

the JISD Monday Memo (May 30, 2016). [Exh. 18 Renee Lafreniere ¶ 70-

78].

       66.   Lauren Hopkins was encountered by a JISD Police Officer in

her office at Metzger Middle School on Tuesday, February 23, 2016, while

Ross was a Principal’s meeting being conducted by Ms. Bera at the Central

Office. [Exh. 50 Depo Ross p.56 ¶ 13-24; Exh. 9 Depo Hopkins p.38 ¶ 7-

p.46 ¶ 3].




                                                                      27 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 28 of 102



      67.   Lisa Butler (“Butler”) a Black female, approximately 40 years

old, married and a mother, who was President of the PTO at Metzger

Middle School [Exh. 16 Affidavit of Lisa Butler ¶ 1-5].

      68.   Butler stated that she met Elida Bera during the investigation

process when the administration was going after Ms. Ross. [Id. ¶ 11].

      69.   Butler stated that she heard Metzger Assistant Principal

Channell Gomez express personal animosity toward Ross, saying, “I cannot

stand her, “[Ross] aint ever here, I can’t stand her.” [Id. ¶ 34-35].

      70.   Further, Butler recalled that she saw Lauren Hopkins sign Ms.

Ross’ name several times because Lauren didn’t want to go looking for Ms.

Ross so she would just sign her name; but Butler said she never saw

Lauren Hopkins go to the window and trace Ms. Ross’ name. [Id.

¶ 37-39]. (Emphasis added).

      71.   Butler continued as Metzger’s PTO President through the 2015-

2016 school year, and was incharge of the Fall Festival, when the PTO made

so much money that trash bags were filled and she and Laura were to count

the money, but that never happened because Lauren kept the money in her

office, never had time to count it, and finally said that she had counted it

and deposited much less than Butler had believed to have been collected.

[Id. ¶ 43-52].


                                                                        28 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 29 of 102



      72.   Then after Christmas 2015, in either January or February 2016,

Butler heard about the investigation and texted Lauren asking what was

happening; Lauren explained that she had been suspended saying “if

anyone asks you tell them that you saw Ms. Ross give me

permission to write and sign those checks.I am trying to save my

job...” to which Butler says she responded, “I’m not going to lie for

you. I just want to know what is going on, but I will not lie for

you.” Butler then stated that Lauren Hopkins stated, “Oh, I’m not asking

you to lie, I’m asking you to ...you know I was helping you out with the Fall

Festival and I had to pay back the money for the checks that were

written and now Ms. Ross is claiming to not know about the

checks.”, to which Butler said she asked, well Lauren, did Ross know

about the checks?” and Lauren replied, “Well I told her.” Butler said that

she then texted Ross, “I hope everything is okay.”, to which Ross replied by

text, “They aretrying to railroad me over some stuff I didn’t even know was

going on.” [Id. ¶ 57-61].

      73.   Butler then said that two days after texting Lauren and Ross,

JISD CFO Elizondo called her and asked her to come to Metzger to answer

some questions. Butler said that she went Elizondo was accompanied by

[women one of whom was] a lady who was transcribing the conversation


                                                                      29 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 30 of 102



[which has never been produced to Ross] in response to Elizondo’s

questions, Butler answered that she had never seen “Ms. Ross give Lauren

permission to sign her name or write the checks...”, but that she “saw

Lauren write the checks and [she, Butler] had been the ercipient of some of

those checks such as Home Depot, and WalMart and Lauren would get cash

back on the checks and keep it.” [Id. ¶ 62-66.]

     Butler continued, “The women said, “Well maybe Lauren went into

Ms. Ross’ office..” [and Butler] explained that everything [she] witnessed

happened in Lauren’s office and [she] was positive that Ms. Ross never gave

any permission that she [Butler] was aware of.” The woman who was head

of HR told [Butler] there was an investigation and they would let me kow if

they needed anything else.” Butler said, “They called her] and asked [her] if

[she] could come back and write a statement and sign the paper the girl had

transcribed of the conversation when [Butler] had been in the office.” [Id. ¶

68-70].

     Butler went on to say, she agreed and “..went in to read and sign [the

statement]” [Id 70]; however, Butler continued, “” I read through the

statement the girl had transcribed and I said, ‘you’re putting

words in my mouth, I didn’t say half of this.’ They told me, ‘you

can just go ahead and sign it.’ I said, I’m not signing this


                                                                     30 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 31 of 102



statement.’ “[Id. ¶ 71]. Butler finishes her affidavit by saying that “ The

woman who was with Mr. Elizondo and asked [her] to lie and

sign a statement that was altered as to my transcription was

Irma Hernandez, the head of JISD HR.” [Id. ¶ 75].

      74.   In a statement ostensibly prepared and signed by Channell

Gomez (“Gomez”) at the request of Elida Bera and Irma Hernandez on

March 28, 2016, Gomez seemingly accused Ross of having been drinking

alcohol from a red solo cup on Metzger’s campus and behaving as if she

were under the influence of alcohol on the night of the 8th Grade Bridging

Ceremony. That statement was used by JISD as is Exhibit A-18 in the

hearing of June 7, 2016. [Exh. 37].

      75.   In her deposition, Gomez stated she liked Ross, and had a good

working relationship with Ross each of the three years Gomez worked for

Ross. [Exh. 7 Depo. Gomez p.9 ¶ 16-p.17 ¶ 10], said that on the night of the

Bridging ceremony In May 2015 Ross was talking to the parents thanking

them for being present and knocked a Mason jar with an electronic votive

candle off the stage, but there was no uproar or attention paid to the event

by the audience. [Id. p. 25 ¶ 1-6, ¶ 12-21; p.26 ¶ 3-14].

      76.   Gomez now states that Ross made no”bizarre movements” and

“doesn’t recall her speech being slurred.” [Id. p.49 ¶ 3-10]. Gomez denied


                                                                     31 | P a g e
       Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 32 of 102



having ever accused Ross of being inebriated at the Bridging event and

drew no significance to the fact that the Mason jar with the battery driven

votive had been knocked off the stage by Ross as she was speaking to the

audience.[Id. p.20 ¶ 20-22; p.21 ¶ 2-19].

       Gomez said that she did not by her testimony on June 7, 2016 ”intent

to affirm that, in Gomez’s mind, Caroline Ross had behaved as if she was

operating or acting under the influence of alcohol at the night of the eighth

grade graduation in 2015 when Gomez gave answers to Mr. Russo’s

questions. [Id. p.40 ¶ 19-25]. Gomez concluded by saying that ”was a good

mentor.” [Id. p. 53 ¶ 23-25].

       77.    Bera recommended to Montoya that he non-renew Ross, and

Montoya said in his deposition, but for what he had been told by Bera,

Hernandez, Elizondo, and legal counsel he would have handled the Ross

matter differently and not non-renewed her employment in JISD, but

would have “put in policies for sure” and “trained”.4[Exh. 11 Depo

Montoya p.77 ¶ 20-p.79 ¶ 6].

       78.    On May 19, 2016, Dr. Carl Montoya hand delivered a “NOTICE

OF PROPOSED NON RERNEWAL” to Ross, without specific reasons or


4
  Superintendent Montoya’s words were certainly chosen carefully, and clearly indicate that
there were no existing policies specifically regulating Ross’ alleged mis-conduct, and she had
been trained. In fact, the testimony of Renee Lafreniere regarding the May 30, 2016 , Monday


                                                                                       32 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 33 of 102



supporting/back-up data. [Exh. 59 Judson ISD/Ross-02665, JISD L.R.

0614, EXHIBIT A-32].

     89.   On May 19, 2016 the JISD Board of Trustees met in noticed

session and in item 8 A.-B. considered and by a motion made by Dr.

Melinda Salinas, Seconded by Renee Paschall, “approve[d] the

recommendation of the Superintendent to propose the non-renewal of the

employment contract of Carolyn (Caroline) Ross…”[Exh 60 Judson

ISD/Ross-02992, JISD L.R.-0941, Exhibit A-31].

     90.   On June 17, 2016 the JISD Board of Trustees’ Agenda was

posted to include as item 4, “Propose[d] name change from Willis R.

Mackey High School to Veterans Memorial High School. [Exh. 61 Judson

ISD/Ross-00054].

     91.   On June 7, 2016, the Board of Trustees of the JISD met in open

session, despite the warning of Bera to Renee Lafreniere to have Ross not

challenge her non-renewal in an open or public session [Exh. 18 Renee

Lafreniere ¶ 92-93], the JISD Board met in open session and heard

testimony. Dr. Melinda Salinas’ father Arnoldo Salinas, also a member of

the Board stated, “Having heard all the evidence nd arguments presented

regarding the proposed non-renewal of the employment of the contract of

Carolyn Ross, I move that the preponderance of the evidence supports the


                                                                     33 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 34 of 102



Superintendent’s recommendation to non-renew Ms. Ross’ term contract;

therefore, I move that the Board non-renew the term contract of Carolyn

Ross, effective at the end of this school year, for the reasons set forth in her

notice letter.” [Exh. 41 Judson ISD/Ross-031353, Exhibit A-38].

      92.   On May 26, 2016 Irma Hernandez sent a Request to Cooperate

with ongoing Investigation” to Lauren Hopkins, and instructing her to meet

with District Counsel, Mr. Russo and Irma Herndanez on May 27, 2016 at

11:00 a.m. in the JISD Human Resources Department. [Exh. 62 Judson

ISD/Ross-00057].

      93.   As for Lauren Hopkins non-appearance at the June 7, 2016

hearing to be a witness, Irma Hernandez stated that she had instructed

Hopkins to be present as a witness at the hearing Hopkins said that she be a

witness

      94.   Hopkins testified at her deposition that she met with the

District’s lawyer and Ms. Hernandez, and that the District’s male lawyer

“came out” and presented Hopkins with a letter which said that she was not

testifying against Ms. Ross, and that she dd not know who prepared the

letter. [Exh. 9 Depo Hopkins p.49 ¶ 1-22].

      95. Consequently, Hopkins did not appear at the hearing, and since

Chapter 21 Texas Education Code does not provide the Board with


                                                                        34 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 35 of 102



subpoena power as it does an independent hearing officer who normally

conducts non-renewal hearings, it is reasonably inferable that the hearing

of the non-renewal of Ross’ contract was not merely to rig the jury but to do

all possible to make sure that Hopkins was not a witness. At the hearing,

Bera testified that she was part of the decisionmaking process in the non-

renewal of Ross, but that she did not rely on the statements of

Lauren Hopkins.. [Exh. 4 Excerpts of Hearing Transscript Bera p.335 ¶

14-24].

     96.     For her part, Hopkins, who prepared several statements on

February 24, 2016 while meeting with the Chief of JISD Police and Bera

and Hernandez, testified that at one point when she was in the room alone,

before she began to write a statement, the Chief of Police came in to get

water and said that Ms. Ross was turning everything against –“putting the

entire blame on [Hopkins]…” [Exh. Depo Hopkins p.55 ¶ 11-21].

     97.     At the end of the hearing, Texas Association of School Boards

(“TASB”), JISD’s insurance and legal provider, through its Counsel of

School Attorneys (“CSA”) or Texas Association of School Attorneysfor JISD

and its TASB/CSA/TASA members published across the state, a newsletter.

[Exh. 58].

                               ARGUMENT


                                                                     35 | P a g e
    Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 36 of 102




    1.    When asked about Montoya’s remark that he was afraid to give

a positive recommendation to Ross for fear of losing his employment at

the hands of the Board, Elizondo seemed to state that Montoya was

reasonable in his fear of negative repercussions from the Board. [p. 17 ¶ 2-

p.20 ¶ 7,p p. 28 ¶ 19-29/11]. Elizondo said that there were always issues

in school reports and that wasn’t unique to Metzger meaning there were

always situations where there were checks without the appropriate

documentation. [Id. p.35 ¶ 3-20] continuing, Elizondo said there was no

question of waste, fraud, or abuse issues at Metzger under Ross’s

leadership prior to the 2015-16 school year. [Id p.36 ¶ 21-p. 37 ¶2]

Elizondo says that Bera is the only administrator who would know about

the problems at Metzger. [Id. p.60 ¶ 4-19]. Elizondo recalls that Lawrence

said she had been instructed by Ross to sign her name on the checks even

though it’s a forbidden practice, [Id. p.69 ¶12-20], and Ross said that she

had not given Lauren authority to sign her name to the checks which

created a conflict of stories. [Id. p.70 ¶1-8]. Elizondo says that

bookkeeping problems at Metzger or any other school in JISD are fixed by

retraining, and the bookkeeping problems are fairly common with all

schools. [Id. p. 78 ¶ 13-23].


                                                                       36 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 37 of 102



      2.       Elizondo admitted that Bera in 2018 had caused a

discrimination claim against the District, the claim by Ms. Husik who had

been paid a settlement of $10,000.00. [Id. p.105 ¶ 14-p.107 ¶ 17].

      3.       At the time of Ross’s nonrenewal on June 7, 2016, Elizondo said

that the Board of Trustees was upset about having to terminate the

employment of a white male administrator, Urbanowicz. [Id. p.109 ¶ 21-

p.110 ¶ 10].

      4.       Superintendent Carl Montoya said he had one call asking him

for a recommendation on Ross for employment, and ”… We are being

honest here. The problem was I was still Superintendent. The Board had

approved her firing. I believe-and this is my thought-that if I had done that

reference, it would have jeopardized me in my job. Because the board

[would ask] here’s the decision why are you doing this? You know, that type

of thing.” [Exh. 11 Depo Montoya p.28 ¶ 19-5]. When asked if a reference

on Ross for future employment would have been a good reference, Montoya

Said, ”… Ross was a good principal.” [Id. p.29 ¶ 6-10]. Montoya stated that

based upon Nancy Robinson’s evaluation of Ross dated June 11, 2015 [Exh.

28], Wherein Robinson said, ”Ms. Ross has built a strong instructional

team. She’s led the school to once again grow in terms of student




                                                                      37 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 38 of 102



achievement.” And the scores given by Robinson to Ross meant that Ross,

”the person being evaluated did an excellent job.” [Id. p.26 ¶ 10-p.47 ¶ 11].

      5.    Ross, having served approximately 33 years in Texas’ public

education systems, and a 19 year administrative veteran of the JISD, was

suspended because of an investigation into a limited audit of Ross’

Secretary Bookkeeper’s check signing of 16 Metzger checks written during

the 2014-2015 school year. Ross testified that the audit was called for by

her arch professional antagonist Elida Bera [Exh. 50 Depo. Ross 218/4-8].

      6.    Bera, former Superintendent Mackey’s Assistant

Superintendent had been recently promoted to Associate Superintendent

by Mackey’s successor, General Superintendent, Dr. Carl Montoya’s

(“Montoya”) Associate Superintendent, upon the retirement of Associate

Superintendent Nancy Robinson in the summer of 2015 .

      7.    On February 24, 2016, Ross was suspended by JISD’s new

Superintendent Dr. Carl Montoya successor to former Superintendent Dr.

Willis Mackey. [Exh. 31]

      8.    For about 10 years Anita Bera (“Bera”)(Hispanic) served as

JISD’s Executive Director, then Deputy Superintendent. [Exh. 6 Depo Bera

9/4-8]




                                                                      38 | P a g e
         Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 39 of 102



        9.       In December 2007, the JISD Board of Trustees hired Dr. Willis

Mackey (African American) as Superintendent.

        10.      Superintendent Mackey disapproved of Bera’s service in her

position as Associate Superintendent, and demoted her by reducing her

responsibilities from supervising and assessing secondary Principals such

as Ross, Dr. Melinda Salinas5, and ___Vidaurri. [ ] Bera claimed that

Mackey harshly and improperly disciplined Salinas and Vidaurri and did

not fire Ross as he should. [ ] Bera did not point out in her related

depositiontestimony that it was Dr. Melinda Salinas and her father Arnold

Salinas who had been elected to the Board of Trustees until she was

disciplined by Mackey and to the position of Assistant Superintendent.

        11.      During Ross’s 19 years in the JISD, or performance assessments

were proficient and when serving as a Principal her appraisals were

outstanding earning her distinctions year after year. The Associate

Superintendent of JISD at the time even noted, “Ms. Ross has built a strong

instructional team, she’s led the school to once again grow in terms of

student achievement.”[Exh. _____]




5
  A defendant herein because she and her father are members of the JISD Board of Trustees which on June 7, 2016
failed to recuse themselves and voted to non-renew Ross immediately after votinfg to rename the Willis Mackey
High School to Veteran’s Memorial High School. Bera focused hostility against Ross for Mackey’s earlier discipline


                                                                                                      39 | P a g e
         Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 40 of 102



        12.      Meanwhile, racial tensions amongst white patrons of the

district and others began to focus on JISDs Superintendent, perceived by

many onlookers as being the result of his being African American. Under

Mackey’s leadership JISD passed its first bond issue in nearly 7 years and

made singular improvements and academics. Significantly, not only did

Mackey open new and important educational venues in the district but the

district’s fund balance topped $40 million realizing significant savings

through the refinancing of older bonds to the tune of $11 million.

Superintendent Mackey’s curriculum decisions and implementation of

instructional systems because JISD to become one of only three public

school districts in the San Antonio Metro area in which all campuses,

elementary-middle school-in high school, met state and federal academic

standards. His leadership both past and present was generally considered

to be outstanding; but he had his critics, and those critics generally formed

along race lines, using Twitter and other social media to generate back

channel complaints and criticisms about the Mackey administration.

        13.      On April 14, 2014, Superintendent Mackey informed the school

board of JISD that he intended to retire at the end of the 2014-2015 school

year.


of Salinas and Vidaurri without punishing Ross (for sending roses to her secretary on National Secretary’s Day and


                                                                                                       40 | P a g e
        Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 41 of 102



        14.     On September 17, 2015, JISD, building a new high school, and

wrestling with the task of deciding what name should be placed on the

building, dealt with a social media backlash against naming the school after

the former African-American Superintendent, and voted 5 to 2 in favor of

naming the new school after Dr. Willis Mackey.



        15.     Media took note that the decision was met with plenty of

negative comments on the districts Facebook and Twitter accounts.



        16.     Nevertheless, despite the negative feedback, the district

defended its decision to name the school after Superintendent Mackey.



        17.     In December 2015, JISD Board was again whipped by local

forces into changing the name of the under-construction Mackey high

school; yet the board resisted, and the name of the building remained Willis

Mackey High School for a while longer, until the tweets and social media

opposition resulted in changes on the school board. Racism disguised as

some other more socially palatable excuse pressed the JISD Board to not




then reimbursed her campus fund), when Salinas was employed as a JISD Middle School Principal.


                                                                                                 41 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 42 of 102



name the new high school after the District’s former African American

Superintendent.



      18.   In the meantime, sometime in February 2016, false allegations

were generated against Ms. Ross, falsely accusing her of misappropriation

of funds. Ms. Ross received the most severe punishment available,

nonrenewal and termination after 19 years of service. In Ms. Ross’s

situation, the hollow and fake allegations against her were never verified or

supported by credible evidence.

      Ross was not the only JISD professional educator accused of offenses

similar to the one leveled against her or worse.



      However, Ross was the only JISD Principal or Administrator

terminated or nonrenewed by JISD in her memory.



      JISD has pursued a pattern and practice of treating protected persons

less favorably than non-protected persons.

      Caroline Ross did not fail to have proper documentation for

expenditures and two signatures per check. Ross did not direct her

secretary to sign checks for her. Ross did not lie to district investigators


                                                                     42 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 43 of 102



about this matter. Ross did not engage in impermissible fundraising

activities by charging students for composition books paid for by the

district and for attending events such as pep rallies and performances.

     Ross has not exhausted her legal remedies and is within her rights to

state a claim for violation of the TCHRA.

                       TIMELINE OF 2015-2016



June 11, 2015                 Ms. Ross received a Principal Appraisal

                              Summary Sheet with "E" to" E+"

                              (outstanding) evaluations and a comment

                              by Assoc. Superintendent Nancy

                              Robinson, to wit: " Ms. Ross has built a

                              strong instructional team. She has led the

                              school to once again grow in terms of

                              student achievement.



July 2015                     Superintendent forced to retire. Assoc.

                              Sup. Nancy Robinson also retires



September 2015                Notice of Texas Education Agency's 2014-


                                                                    43 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 44 of 102



                             2015     "Distinction"     for    academic

                             improvement          and         progressive

                             improvement in attendance at Metzger

                             Middle School. (No Banner provided by

                             JISD as for 2012-2013 year: causing

                             Public humiliation and disrespect to

                             students and community.

February 23, 2016            Campus            Police           interview

                             Secretary/Bookkeeper, Laura Hopkins,

                             in regard to her having committed forgery.

                             Ms. Hopkins denied signing checks,

                             denied petty cash fund. The police state

                             that an ongoing investigation will clear

                             her if she says Ms. Ross okayed it. She

                             swooped up the police offered chance to

                             falsely blame someone else.



February 24, 2016            Ross interviewed by police and for the first

                             time sees checks. Ms. Ross denied ever

                             giving permission to anyone to sign her


                                                                   44 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 45 of 102



                             name to checks and pointed out that any

                             two out of three people were available to

                             sign checks. Understanding seriousness

                             of forgery charge Ross wants to check the

                             calendar to see if she was on campus on

                             the days the checks were signed. Ross

                             denies ever giving permission and wanted

                             to see original records and checks along

                             with documentation submitted at the

                             time the checks were requested and

                             issued.



February 25, 2016            Ross was placed on administrative leave

                             with pay- with the Superintendent’s

                             Letter stating misappropriation of funds.

                             Barred from campus and unable to

                             examine records to establish proof that

                             she did not want or need signatory

                             authorization for anyone. Unable to

                             secure    records   for   PAD   (Principal's


                                                                   45 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 46 of 102



                             activity fund)



March 23, 2016               Ms. Laura Hopkins claims Ross had given

                             permission for check writing; maintained

                             a petty cash fund and allowed Ms.

                             Hopkins to use password for routine

                             forms     and    check    requisitions.      Ms.

                             Hopkins was told that the police had

                             established      that    "all   funds      were

                             accounted for" and the only criminal

                             action towards Ms. Hopkins was that Ms.

                             Coggins       vehemently        denied        the

                             outrageous story that Ms. Coggins had

                             instructed Hopkins how to trace Ross's

                             signature by holding it up to window

                             light.


May 9, 2016                 Ross was ambushed with a request for

                            "an interview since investigation was

                            over."




                                                                       46 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 47 of 102




                             Ross attended with her representative of

                             choice. The attorney for the JISD was

                             there and had 30 pages of questions

                             based entirely on the interview with Ms.

                             Laura Hopkins. Ross denied each and

                             every allegation while pointing out that

                             her calendar will show that she was on

                             campus every day and there was no need

                             for anyone except the assistant Principal,

                             was the second in charge, to sign any

                             checks or access reporting channels. The

                             issue of Jean Day was raised although

                             JISD had no Policy (A policy against Jean

                             Days was issued on May 31, 2016. The

                             Wagner staff had put Jean Day money in

                             a fund to sponsor alternative graduation

                             parties and post prom "safe events".)

                            Board meeting held with Ms. Ross's
May 19, 2016
                            non-renewal on the agenda. Several



                                                                   47 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 48 of 102



                            people spoke in support.



                             Board, by motion, voted 6-1 to not renew

                             and authorized formal notice be sent.



May 21, 2016                 Ross requested an open hearing.



May 25,2016                  Notice was provided to Ross that her

                             hearing was scheduled for June 7, 2016.

                             JISD Attorney Russo filed claim of
May 30, 2016
                             m isrepresentation of items that are based

                             solely on Ms. Hopkins statement or

                             statements made by others to Ms.

                             Hopkins.



June 2, 2016                 Ross and JISD Exchanged exhibits for the

                             hearing.



June 6, 2016                 Ross objected to Russo’s JISD’s Exhibits 23

                             and 37 because they were unreliable


                                                                   48 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 49 of 102



                             hearsay.



June 7, 2016                 The hearing was rife with

                             unconstitutional violations of due

                             process, all the more important because

                             Ross’ was denied a constitutionally

                             adequate hearing, upon which her career

                             and job depended. The constitutionally

                             deficient hearing was held and the

                             majority of the Board ignored the morally

                             correct and legal thing, deprived Ross of

                             fundamental fair play even though Ross

                             objected repeatedly: to unreliable hearsay

                             by a declarant with reputation for

                             untruthfulness and acts of moral

                             turpitude; because Board's wrongful act,

                             JISD-HR Director Irma Hernandez

                             testified that the person who had altered

                             official records and forged Ross’ name,

                             Hopkins, was the only one who had made


                                                                   49 | P a g e
Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 50 of 102



                        the allegation of a criminal action by Ms.

                        Ross. JISD caused Hopkins, Ross’

                        accuser, not to appear. Asst. Prin. Gomez

                        was impeached as to existence of petty

                        cash fund or a "pot". Gomez admitted she

                        never saw Hopkins deposit money into a

                        pot; she also admitted she only heard Ms.

                        Ross make reference to a pot “once in 4

                        years.” She stated she did not know if a

                        Principal Activity Fund existed. HR

                        Director Irma Hernandez was also

                        impeached as to Ms. Hopkins being made

                        aware that Ms. Ross's former

                        secretary/bookkeeper, Ms. Coggins,

                        vehemently denied the outrageous story

                        that Ms. Coggins had showed Ms.

                        Hopkins how to trace Ms. Ross's signature

                        by holding it up to window light. Board

                        voted 5-1 to non-renew and one

                        member who voted with the


                                                              50 | P a g e
Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 51 of 102



                        majority did not appear.



                        The District's wrongdoing caused

                        Ms. Hopkins to not be available. The

                        District’s HR administrator proffered

                        legal advice to Ms. Hopkins that the

                        District could not prevent Ross from

                        bringing criminal charges against

                        Hopkins. District's Exhibit 37, pages 205-

                        206. This effectively dissuaded the

                        witness from attending live, and being

                        subject to cross examination, on the

                        inconsistent and discredited stories she

                        has given. The statements should have

                        been denied admittance. Tex R. Evid.

                        801(5). Consequently, not only was one of

                        the jurors or board members who

                        convicted Ross was missing from the vote

                        at the hearing, but the single and only

                        accuser of Ross refused to appear for fear


                                                               51 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 52 of 102



                              of subjecting herself to perjury charges.

Ross was subjected to discriminatory employment practices

because of her race, sex, and age, when other persons outside

of her protected classifications were treated more favorably

than Ross.



             CAUSE OF ACTION AGAINST DEFENDANT:
             DISCRIMINATION IN VIOLATION OF THE
           TEXAS COMMISSION ON HUMAN RIGHTS ACT

     It is agreed that Ross is an African American female who was born on

June 18, 1961. Unquestionably, she is a member of three protected classes

of employees underthe Tex. Lab. Code, Chapt. 21., her race, her gender, and

her age.

     It is clear that the timeline of this case has established that she was

non-renewed on June 7, 2016 and received the required certified mail

notice completing the non-renewal process within 180 days of the date that

she filed her first Charge of Discrimination 451-2016-01981 (race and age)

with the EEOC/TWC on June 10, 2016, and her second Charge of

Discrimination (race and sex) 451-2017-00505 with the EEOC/TWC on

November 28, 2016. It is agreed that she filed her state suit within 60 days




                                                                       52 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 53 of 102



from the date she received her stutory permission to file a civil action, and

that she filedthat suit within two years from the date of her non-renewal.

RESPONSE TO THE PLEA TO THE JURISDICTION REGARDING
                 ROSS’ TEXAS LABOR CLAIMS
    Ross adopts by reference her previously filed response and

supplemental response to JISD’s Plea to the Jurisdiction.

                                  ARGUMENT

      Caroline Ross (Ms. Ross) is an African American woman who has

devoted her entire adult life to education. For her work, she has been

celebrated except by Elida Bera, and Board members Salinas, Salinas,

Paschall, Lafoille, and Salyer.

      She was employed by Defendant, JISD, for over 20 years, and up until

her contract was non-renewed on June 7, 2016, effective June 21, 2016, and

cut off for future employment from future employment in the JISD. Ross

has received stellar praise from her students, parents, staff, administration,

and community, and in fact when under her leadership Metzger middle

School scored well on the state’s STARR Test, and without her, the school

has sunk into a slough of despond, receiving an “F” from the state on the

last testing cycle in 2019. [Exh. 18 ¶¶ 24-41, 60-64]

      JISD’s last Board (other than former member Jose Macias), targeted

Ross because she was an outspoken supporter of former African American


                                                                      53 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 54 of 102



superintendent Willis Mackey and his programs, and because she had been

vigorously supported by Willis Mackey, because she opposed illegal

employment practices directed against her by Elida Bera, who having lost

the power to assess and harm Ross under Mackey (and his Associate

Superintendent Nancy Robinson, regained that power for the 2015-2016

school year and even affirmed in her deposition that the drive to non-renew

Ross throttled into “hyper drive “ [Exh. 6 Depo Bera p.85 ¶ 22-p.86 ¶ 12],

under Montoya.

     With Mackey’s investiture as Superintendent, Renee Lafreniere,

former Assistant to the Board and Superintendent, then JISD’s Director of

Career and Technology Education stated, Mackey aspired to balance the

racial demographics between teachers and in JISD. [Exh. 18 ¶ 4-9].

     because of her race, for those reasons claimed by Ms. Ross in her

Charge of Discrimination to the EEOC and Texas Workforce Commission.

The JISD Board in conspiracy with the administration had arbitrarily

manipulated the investigation of false charges against Ms. Ross,

gerrymandered the facts to construct false charges against her, and sat as a

partial and unfair arbiter of its own decision to non-renew her contract and

defame her, in a fundamentally unfair process.




                                                                     54 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 55 of 102



     When Ms. Ross asked the Commissioner of Education to review the

JISD’s Board’s decision to non-renew her contract, the Commissioner

denied that he had jurisdiction over Ms. Ross’s claims that JISD

had acted illegally, arbitrarily, and unconstitutionally against

her. Per the substantial evidence rule, the Commissioner

accepted other of the JISD Board of Trustees’s acts and false

claims against Ms. Ross. The JISD Board was not performing a

judicial function, nor was the Commissioner of Education.

Neither had jurisdiction over the issues that are relegated by the

statutory scheme of Chapter 21 et seq., Tex. Labor Code

(“CHRA”).

     Ms. Ross established jurisdiction under the CHRA by filing her

(verified) Charges of Discrimination within 180 days of the identified

discriminatory acts, filing her suit within 2 years of the date of those

discriminatory acts, and has met her burden of establishing a prima facie

case of discrimination by direct discrimination . [ ]The JISD’s decision to

non-renew her was based on reasons set out by thee Tex. Education Code,

and JISD policy. JISD was not empowered to judicially determine-were it

able-to determine constitutional issues, or CHRA issues. The CHRA

statutory scheme is clearly the exclusive basis for determining illegal


                                                                   55 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 56 of 102



discrimination in the workplace on the basis of CHRA retaliation, race, age,

color, disability and gender. The only administrative remedy which must be

exhausted is that of the CHRA, and the only determinant for whether

jurisdiction of this court exists over CHRA claims are filing a charge of

discrimination within 180 days of the discriminatory act, receiving a right

to sue or file a civil action, fling that action within 60 days of the date the

right to sue was received, and that within two years of the date of the illegal,

discriminatory act. The issue of whether the McDonald Douglas burden

shift or mixed motive test for motive, is not jurisdictional. But were the

existence of justificatory reasons for an adverse action to be found to exist,

the motive is still not decided against the victim of discrimination, if she

can demonstrate to the fact finder that others outside of the clss were

treated less harshly. Ms. Ross claims that Defendant’s reason(s) for

termination/non-renewal of Ms. Ross’s contract was a pretext for

discrimination and a motivating factor in their decision.

      An unfair hearing was conducted before the board regarding the non-

renewal/termination of Ms.         Ross’s   employment      contract.   Zealous

objections were made by Ms. Ross regarding testimony that was unreliable

hearsay. Defendants proffered their own exhibit where the witness

admitted that she previously did not tell the truth. (How do we know she is


                                                                        56 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 57 of 102



telling the truth now?) When questioned about the veracity of the witness’s

statement, Defendant offered no legitimate excuse.

     In fact, Defendants urged their key witness, Lauren Hopkins to not

appear at the June 7, 2016 “hearing” so that she could escape cross-

examination. With a faulty witness statement from a witness the

Defendant’s knew would not attend the hearing and a routine internal audit

finding with only minor errors, Defendant’s based their decision to

terminate and non-renew Ms. Ross’s employment contract.

     Without having the ability to cross-examine the Defendant’s “key”

witness, Ms. Ross was not only unfairly prejudiced by the testimony, but

she was effectively denied the opportunity to have key facts heard that

would shed major light on the true intentions, motives, and bias behaviors

that were all directed toward Ms. Ross. The collusion between several

scorned employees still upset about “one of their own,” Assistant

Superintendent Anita Bera’s demotion and a board with a shocking

disregard and clear prejudice against African Americans is shameful. Each

of them using their powers and positions to effect discrimination and

ultimately the termination and non-renewal of Ms. Ross’s contract.

     Now, Defendants insist on a plea to the jurisdiction of this Court and

allege that because of the hearing conducted on their turf and on their


                                                                     57 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 58 of 102



terms, Ms. Ross should be collaterally estopped from presenting her

argument before the Court, because no claim urged herein arises under the

school laws of the state of Texas. McIntyre (supra) Ms. Ross did not fail to

exhaust her administrative remedies; instead, she followed every procedure

required and is here before this Court because justice requires maintenance

of this suit. The Commissioner said that he did not have jurisdiction over

Ross’ appeal; without jurisdiction no merits of whether substantial

evidence

      On February 24, 2016 Superintendent Montoya of JISD wrote to

Ms. Caroline Ross and stated, inter alia: “This letter is written to advise you

that you will be suspended effective immediately; pending the outcome of

an investigation regarding allegations of inappropriate use and/or

management of campus funds .” (Emphasis added) [Exh. 31].

      On May 13, 2016 Superintendent Montoya wrote a letter to Ms.

Ross and her nonlegal or nonlawyer representative stating inter alia, the

following:

             "This letter is written as a professional courtesy to notify you in

      advance of my recommendation to the Board of Trustees that your

      term employment contract with the District be proposed for

      nonrenewal at the end of the current school year, pursuant to the


                                                                        58 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 59 of 102



      Texas Education Code and Board Policies. DFBB (Legal) and (Local).

            “The Board of Trustees will consider the proposed nonrenewal

      of your term employment contract at its meeting which is scheduled

      for May 19, 2016. I will post the public agenda for that meeting on or

      about May 16., 2016. Enclosed you will find a copy of the Judson

      Independent School District Board policies identified above.

            If you wish to consider resignation as an alternative, please

contact the District's Chief Human Resources Officer, Irma Hernandez, at

either (sic) 210-945-5621. [Judson ISD/Ross-00993].

      Lauren Hopkins, JISD’s key accuser against Ms. Ross, was not

present at Ms. Ross’ non-renewal hearing before the JISD Board on June 7,

2016. Hopkins refused to attend.

      Hopkins’ refusal to attend worked out in a peculiar manner, in that

between the time she sat down to write a statement about what happened at

Metzger school regarding the signing of Ross’ name on checks, and

Hopkins actually writing the statement accusing Rosss of approving

Hopkins signing Ross’ name, the Chief of JISD’s Having refused to attend

any meetings without her attorney and her attorney being unavailable

because of the hearing being scheduled on a holiday weekend, she refused

to appear and testify.


                                                                      59 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 60 of 102



     Superintendent Montoya delivered a letter to Caroline Ross on May

19, 2016 which stated inter alia, the following:

           "Pursuant to the provisions of Section 21.206 of the Texas

           Education Code, JISD Board policy DFBB (Legal), JISD Board

           policy DFBB (Local), and Paragraph 9 of your employment

           contract with the Judson Independent school district, please be

           advised that the Board of Trustees, at the Board meeting held

           on May 19, 2016, voted to approve my recommendation to

           consider a proposed nonrenewal of your employment contract

           with the District. Pursuant to the instructions of the Board, this

           document constitutes the Board's notification to you

           that your employment contract is being proposed for

           nonrenewal. The reasons for the proposed non-

           renewal found in policy DFBB are as follows:

                 2. Failure to fulfill duties or responsibilities.

                 3. Incompetency or inefficiency in the

                       performance of duties.

                 6. Failure to comply with Board policies are

                       administrative regulations.

                 15. Failure to meet the District standards of


                                                                     60 | P a g e
Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 61 of 102



                 professional conduct.

           29. Misrepresentation of facts to supervisor

                 or other district official in the conduct of

                 district business. (Emphasis added)

      As you are probably already aware, under Section 21.207 of the

     Texas Education Code, policy DF BB (legal), and policy DF BB

     (local), you are entitled to request a hearing concerning the

     proposed action to non-renew your employment contract with

     the district. The Board has determined that any hearing on this

     proposed non-renewal will be conducted by the Board. As

     result, if you desire a hearing, you must notify the Board, in

     writing, not later than the fifteenth (15th) day after receiving this

     notice of Proposed Non-Renewal… Enclosed for your

     information, are copies of the following items, some of which

     contain information in support of the recommendation for

     proposed non-renewal of your employment contract with the

     District:

           Exhibit A: Copy of the written statement of Ms. Lauren

                 Hopkins dated February 24, 2016, a copy of which

                 was marked as exhibit 8 and provided to you at your


                                                                 61 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 62 of 102



                       interview on May 9, 2016;

                 Exhibit B: Copy of your employment contract with the

                       district which expires at the end of the 2015-2016

                       school year;

                 Exhibit C, Copy of Policy DFBB (LEGAL);

                 Exhibit D: Copy of DFBB (LOCAL);

                 Exhibit E: Copy of board policy DH (LEGAL);

                 Exhibit F: Copy of board policy DH (LOCAL);

                 Exhibit G: Copy of Board policy DH (EXHIBIT); and

                 Exhibit H: Copy of written statement of Ms. Chanell

                       Gomez dated April 5, 2016, a copy of which has

                       previously been provided to your former attorney

                       and to your current non-attorney representative.

      [Judson ISD/Ross-00963 through 00965, Exhibit A- Exhibit H

     Judson ISD/Ross-00967 through 00992. Judson ISD/Ross-01007

     through 01008.]

     On May 26 2016, Lauren Hopkins was notified of the hearing before

the Board of Trustees regarding the nonrenewal of Ms. Ross's contract. On

May 27. 2016 Ms. Hopkins refused to participate in the hearing. Judson

ISD/Ross-01007 through 01008. The denial of the opportunity for Ms.


                                                                    62 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 63 of 102



Ross to confront her accuser Hopkins, after the JISD had ostensibly worked

privately with Hopkins for extended periods of time, constitutes a violation

of due process. The Board of Trustees has no legal authority to issue

subpoenas and Hopkins’ appearance could ostensibly not be compelled. It

is believed that JISD colluded with Ms. Hopkins to facilitate her from

being available to give testimony or being cross-examined by Ms. Ross.

Judson ISD/Ross-01007 through 008

      As for JISD’s witnesses for the prosecution, JISD had an obligation to

disclose the names of witnesses against Ms. Ross, what though witnesses

were reasonably likely to know, or have the ability to reveal in testimony,

and to make those witnesses available at the hearing to satisfy Ms. Ross’

rights of confrontation. JISD did not timely disclose witnesses JISD

intended to call, and would not present witnesses requested by Ross, who

were subject to JISD’s control.

      On June 9, 2016 JISD Superintendent Montoya notified Ms.

Caroline Ross by letter of the same date as follows: "at a properly convened

Board meeting held on June 7, 2016 the Judson Independent School

District Board of Trustees voted to non-renew your term contract with the

District…This correspondence constitutes the board's notification to you

that your 2015-2016 contract with the district has been non-renewed. As a


                                                                        63 | P a g e
       Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 64 of 102



result, your employment with the district will end at the expiration of your

current contract on June 21, 2016. By way of background, pursuant to the

provisions of Section 21.206 of the Texas Education Code, Policy DFBB

(Legal), Policy DFBB (Local) and your employment contract with the

Judson Independent School District, the Board of Trustees voted to

propose nonrenewal of your contract at a board meeting held on May 19,

2016, pursuant to the provisions of Section 21.207 of the Texas Education

Code. On May 20, 2016 through Irma Hernandez, as my designee, you

were provided with written notice of the proposed nonrenewal.

Subsequently, you requested to have a hearing before the Board, and that

hearing laws (as noted above) conducted on June 7, 2016.

After considering the testimony of the witnesses, the exhibits admitted

before the Board and all relevant laws and district policies, a motion was

made in open session to non-renew your contract with the District. The

motion was seconded and passed to the vote of 5 to 1. The motion approved

by the board was founded upon your performance as was provided in the

notice of the proposed nonrenewal and follow-up communications. [Exh.

24].

            On June 21, 2016 Superintendent Montoya of JISD wrote to

Doug Phillips, Director of Investigations for the Texas Education Agency


                                                                     64 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 65 of 102



regarding Carolyn Diane Ross a.k.a. Caroline Ross stating, inter alia, the

following: "it is required under 19 Texas Administrative Code Section

249.14, and Texas Education Code, Section 21.006, this letter serves as a

report that the Board of Trustees for the Judson Independent School

District took action to non-renew Ms. Ross's 2015-2016 term contract on

June 7, 2016, based on evidence that included the possibility of supporting

a claim of abuse of official capacity under section 39.02 of the Texas Penal

Code. Ms. Ross's employment with the district will end at the expiration of

her current term contract, on June 21, 2016. The Board of Trustees for

Judson Independent School District has been notified that this report is

being sent to the State Board for Educator Certification, as is Ms. Ross

(sic)." [Exh. 24].

      In his letter of July 7, 2016, the Texas Commissioner of Education

stated, "Please be advised that this case has been docketed as an R. 1

teacher nonrenewal under the provisions of Texas Education Code Section

21.301 et seq. (the new code). Section 21.301 of the Texas Education Code

calls for Respondent [JISD] to file a Response to [Ross’]Petition for Review

along with the record of the local hearing within 20 days after the date the

Petition for Review..” was filed with the Commissioner." [Exh. 41].

      On July 7, 2016, the Texas Education Agency notified


                                                                      65 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 66 of 102



Superintendent Montoya of the Judson Independent School District

(“JISD”) that the Commissioner of Education had docketed Ms. Ross’

requested review of her contract non-renewal by JISD’s Board of Education

“..as docket number 052 – R1 – 06 – 2016”, and the substantial evidence

review or appeal to the Commissioner had been "assigned by the

Commissioner of Education as a Chapter 21, Subchapter G appeal

regarding the above referenced matter."

      Ross’ substantial evidence review by the Texas Commissioner of

Education, was unsuccessful.

      The Decision of the Commissioner of Education, Exhibit Two

to Defendant’s Plea to the Jurisdiction, states, inter alia, the following:

      1. “The central issue in this case is whether there is substantial

evidence that Petitioner [Ross] violated Respondents [JISD] pre-

established reasons for nonrenewal.”;

      2. “A significant subsidiary issue is what effect Petitioner's failure to

cite the local record and authority has on this case.”;

      3. “..once the district cites evidence that appears to be substantial, one

would expect the teacher to come forward with the reasons why such

evidence is not substantial and perhaps citations to the record that show

how the district’s assertions as to the facts of the case are not supported by


                                                                         66 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 67 of 102



the record as a whole.”;

      4. “In the present case, Petitioner’s failure to cite to the record and

authority in her initial brief and her failure to file a reply brief after

Respondent made a prima facia case that its decision was supported by

substantial evidence, results in Respondent prevailing.”;

      5.” To the extent that Petitioner contends Respondent’s decision is

arbitrary capricious and unlawful, Petitioner has failed to exhaust

administrative remedies as to these claims by failing to cite to

the local record and authority as to these claims.”;

      6. “Because Petitioner has failed to properly brief her claims

that the board’s decision is arbitrary, capricious or unlawful, the

Commissioner lacks jurisdiction over these claims due to the

failure to exhaust administrative remedies.”;

      7. “Petitioner has made claims that cannot apply when a school board

holds a hearing on the proposed nonrenewal of the teacher's contract.

Numerous courts have determined that due process rights are

not at stake when a term contract is nonrenewed.”;

      8. “When a school board hears a proposed nonrenewal, the hearsay

rules do not apply unless the board by its own policy provides that the

hearsay rules apply.”;


                                                                             67 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 68 of 102



      9. “ Respondent [JISD] has not so provided.”;

      10. “ Conclusion [.] Because petitioner failed to exhaust

administrative remedies, the Commissioner lacks jurisdiction over

petitioner's claims that respondent's decision to non-renew her contract

was arbitrary, capricious, or unlawful. Respondent's decision is supported

by substantial evidence.”;

      11. “Conclusions of Law. 1. the Commissioner has jurisdiction over

this case under Texas Education Code 21.301, except for the claims that

respondent's decision is arbitrary, capricious, or unlawful.”

(Emphasis added);

      12. “ 2. The argument portion of a brief is required to have

appropriate citations to the record and authority. 19 Tex. Admin. Code §

157. 1058 (a) (4).”;

      13. “As the argument portion of Petitioner's brief lacks appropriate

citations to the record and authority, Petitioner has failed to exhaust

administrative remedies as to her claims that respondent's

decision to non-renew her contract is arbitrary, capricious, or

unlawful. 19 Tex. Admin. Code § 157. 1058 (a) (4).”;

      14. “4. There is no entitlement to due process protections when a term

contract is nonrenewed. Tex. Educ. Code § 21.204 (e)”; and


                                                                     68 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 69 of 102



      15. “The hearsay rule does not apply when the school board conducts

an evidentiary hearing concerning the nonrenewal of the term contract

unless the school board's policy specifies that the hearing per se rule

applies. As respondent has no such policy, the hearsay rule does not apply

in the to this case. Tex. Educ. Code section 21.207 (b).”

      Ross timely filed her Charge of Discrimination within 180 days of the

last act of employment discrimination, and since Texas is a dual filing state,

her filing was with both the EEOC and the Texas Workforce

Commission/Civil Rights Division (“TWC/CRD”) pursuant to the Texas

Commission for Human Rights Act (“TCHRA”) or Texas Labor Code,

Chapter 21. Ross requested a right to sue and filed suit within two years of

her having been terminated or non-renewed by the JISD Board of Trustees,

filing same within 60 days from her receipt of the right to sue, and timely

serving same on Defendant.

      Defendant, having been less than forthcoming and responsive to

written discovery propounded by Ross, provoking a motion to compel, has

filed a Plea to the Jurisdiction claiming that because Ross challenged her

non-renewal, and receiving an “ostensible” evidentiary hearing-at the

election of the JISD Board before the JISD Board of Trustees instead of

before an Independent Hearing Examiner appointed by the Texas


                                                                      69 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 70 of 102



Education Agency. The basis of JISD’s Plea to the Jurisdiction is the claim

that Ross is barred by collateral estoppel from invoking her administrative

and judicial remedies under the Texas Labor Code Chapter 21 et seq,

because she challenged the non-renewal of her term contract according to

Chapter 21, §§ 21.207 and 21.208 of the Texas Education Code. JISD’s

Board which had decided on May 19, 2016, to non-renew Ross and accept

the Superintendent’s decision to non-renew her contract subject to Ross’

challenge of the Board’s vote to accept the Superintendent’s decision to

non-renew.

                        1. STANDARD OF REVIEW

     A plea to the jurisdiction is a dilatory plea that challenges a trial

court's authority to decide a case on the merits. Bland Indep. Sch. Dist. v.

Blue, 34 S.W.3d 547, 554 (Tex. 2000). To have authority to resolve a case, a

court must have subject matter jurisdiction. Tex. Ass'n of Bus. v. Tex. Air

Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). A plea to the jurisdiction

urges that the court lacks the power to determine the subject matter of the

suit. City of Cleburne v. Trussell, 10 S.W.3d 407, 410 (Tex.App.-Waco

2000, no pet.). The plaintiff must plead facts which affirmatively show that

the trial court has jurisdiction. Texas Ass'n of Business v. Texas Air Control

Bd., 852 S.W.2d 440, 446 (Tex.1993).


                                                                     70 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 71 of 102



     Sovereign and governmental immunity from suit deprive a trial court

of subject matter jurisdiction. Reata Const. Corp. v. City of Dallas, 197

S.W.3d 371, 374 (Tex. 2006). In a suit against a governmental entity, the

plaintiff must prove a valid waiver of immunity from suit and must plead

sufficient facts to affirmatively demonstrate the court's jurisdiction to

invoke the court's subject matter jurisdiction over the claim. Tex. Dep't of

Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

     Absent an allegation that the plaintiff's jurisdictional pleadings are

fraudulent, the court must take the allegations in the petition as true and

must construe them liberally in favor of the plaintiff when ruling on the

plea. Id.   However, a trial court is not required to look solely to the

pleadings but may consider evidence and must do so when necessary to

resolve the jurisdictional issues raised. Bland Independent School Dist. v.

Blue, 34 S.W.3d 547, 555 (Tex. 2000).


                  2. ARGUMENTS AND AUTHORITIES

            A. MS. ROSS HAS EXHAUSTED ALL
               ADMINISTRATIVE REMEDIES REQUIRED AND
               HAS RECEIVED HER “RIGHT TO SUE” LETTER
     Chapter 21 of the Labor Code deals with employment discrimination.

Tex.Lab. Code Ann. §§ 21.001-.306 (Vernon 1996 & Supp.2002). The

general purposes of the Commission on Human Rights Act (CHRA) are set

                                                                    71 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 72 of 102



forth in section 21.001. Id.§21.001. One purpose of the CHRA is to “provide

for the execution of the policies of Title VII of the Civil Rights Act of 1964

and its subsequent amendments (42 U.S.C. Section 2000e et seq.).” Id.

§21.001(1). A second purpose of the CHRA is to “secure for persons in this

state, including persons with disabilities, freedom from discrimination in

certain employment transactions, to protect their personal dignity.” Id.

§21.001(4). The types of employment discrimination the CHRA is designed

to suppress are defined in section 21.051 of the Labor Code. That section

provides:

      An employer commits an unlawful employment practice if because of
      race, color, disability, religion, sex, national origin, or age the
      employer:

      (1) fails or refuses to hire an individual, discharges an individual, or
      discriminates in any other manner against an individual in
      connection with compensation or the terms, conditions, or privileges
      of employment; or

      (2) limits, segregates, or classifies an employee or applicant for
      employment in a manner that would deprive or tend to deprive an
      individual of any employment opportunity or adversely affect in any
      other manner the status of an employee. Id. § 21.051.

      The CHRA establishes a comprehensive administrative review system

to carry out the policies embodied in Title VII. The Supreme Court noted

that an important policy of Title VII is exhaustion of administrative

remedies prior to litigation. Schroeder v. Texas Iron Works, Inc., 813


                                                                       72 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 73 of 102



S.W.2d 483, 487 (Tex.1991). In furtherance of that policy, the CHRA

created the Commission on Human Rights (Commission) and described its

powers. Tex. Lab.Code Ann. § 21.003. The Commission has the power to

“receive, investigate, seek to conciliate, and pass on complaints alleging

violations” of the CHRA. Id. § 21.003(a)(2). While investigating the

Commission has the power to subpoena witnesses for examination and

request production of relevant documents and records as evidence. Id. §

21.003(a)(4).

     Under section 21.201 of the CHRA, a person claiming to be aggrieved

by an unlawful employment practice may file a complaint with the

Commission. Such a complaint must be filed within 180 days after the date

the alleged practice occurred. Id. §21.201(g). A complaint filed later than

the 180th day after the date the alleged unlawful employment practice

occurred will be dismissed as untimely. Id. §21.202. After the complaint is

filed, the Commission is required to investigate that complaint and

determine if there is reasonable cause to believe that the employer engaged

in an unlawful employment practice as alleged in the complaint. Id.

§21.204. If it finds that there is reasonable cause, the Commission must try

to eliminate the unlawful employment practice by “informal methods of

conference, conciliation, and persuasion.” Id. §21.207(a).


                                                                    73 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 74 of 102



     The CHRA's administrative review system also provides for judicial

enforcement. If the Commission finds reasonable cause to believe that an

unlawful employment practice has occurred, and if efforts to resolve the

matter through “informal methods” have been unsuccessful, the

Commission may bring a civil action against the employer. Id. §21.251. If

the Commission dismisses the complaint, or if within 180 days after the

complaint was filed the Commission has not filed a civil action or

successfully negotiated a reconciliation agreement, the Commission must

so inform the aggrieved employee. Id. §21.208. After receiving such notice,

the complainant may request from the Commission a written notice of the

complainant's right to file a civil action. Id. §21.252. If the right-to-sue

notice is given, the complainant has 60 days to bring a civil action against

his employer.

     Here, in the instant case, Ms. Ross has satisfied and exhausted all

administrative remedies. Her complaint was filed timely and she received

the right-to-sue notice and timely brought this action before the Court.

           B. MS. ROSS IS NOT COLLATERALLY ESTOPPED
              FROM PURSUING HER DISCRIMINATION CLAIM.
     When the Legislature creates an administrative agency, it may grant

the agency authority to resolve disputes that arise within the agency’s

regulatory arena. City of Houston v. Rhule, 417 S.W.3d 440, 442 (Tex.


                                                                     74 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 75 of 102



2013). If the Legislature expressly or impliedly grants an agency sole

authority to make an initial determination in such disputes, the agency has

exclusive jurisdiction, and a party must exhaust its administrative remedies

before seeking recourse through judicial review. Id. If the party files suit

before exhausting exclusive administrative remedies, the courts lack

jurisdiction and must dismiss the case. Rhule, 417 S.W.3d at 442; see also

Essenburg v. Dallas Cty., 988 S.W.2d 188, 189 (Tex. 1998).


      The requirement that parties exhaust administrative remedies does

not deprive parties of their legal rights. Rhule, 417 S.W.3d at 442; see TEX.

EDUC. CODE § 7.057(b) (stating that an administrative appeal to the

Commissioner of Education “does not deprive any party of any legal

remedy”). Instead, it honors the Legislature’s intent that the appropriate

body adjudicates the dispute first, Essenburg, 988 S.W.2d at 189, and

thereby ensures an orderly procedure to enforce those rights. Rhule, 417

S.W.3d at 442.


      By requiring the agency to address the complaints first, the law

permits the agency to apply its expertise and exercise its discretion to

resolve the issue and to develop a complete factual record if the courts later

get involved. See McKart v. United States, 395 U.S. 185, 194 (1969); see

also Kenneth Culp Davis, Administrative Law Doctrines of Exhaustion of

                                                                     75 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 76 of 102



Remedies, Ripeness for Review, and Primary Jurisdiction: 1, 28 TEX. L.

REV. 168, 169 (1949) (“Premature judicial intervention may defeat the

basic legislative intent that full use should be made of the agency’s

specialized understanding within the particular field.”).


      A party who obtains relief through the administrative process avoids

the expense and delay of litigation. Woodford v. Ngo, 548 U.S. 81, 89

(2006); McKart, 395 U.S. at 195. And if the outcome of the administrative

process leaves the party dissatisfied, it may file suit and have the courts

review the agency’s decision. Tex. Water Comm’n v. Dellana, 849 S.W.2d

808, 810 (Tex. 1993).


C. MS. ROSS HAS SATISFIED MCDONNEL DOUGLAS BURDEN-
                 SHIFTING FRAMEWORK
      Sovereign immunity deprives a trial court of jurisdiction over lawsuits

in which a party sues a school district unless the school district's sovereign

immunity has been waived. Mission Consol. Indep. Sch. Dist v. Garcia, 372

S.W.3d 629, 636 (Tex. 2012). The Human Rights Act clearly and

unambiguously waives immunity for suits brought against school districts

under this statute. Tex. Lab. Code Ann. §§ 21.002(4), 21.002(8)(D), 21.051,

21.254 (West, Westlaw through 2015 R.S.); Garcia, 372 S.W.3d at 636. But,

the Legislature has waived immunity only for those suits in which the


                                                                     76 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 77 of 102



plaintiff alleges a violation of the Human Rights Act by pleading facts that

state a claim thereunder. See Tex. Lab. Code Ann. §§ 21.002(4),

21.002(8)(D), 21.051, 21.254; Garcia, 372 S.W.3d at 636–37.


     There are two alternative methods by which a plaintiff may establish

a discriminatory treatment case. The first is by proving discrimination

through direct evidence of what the defendant did and said. Garcia, 372

S.W.3d at 634. Direct evidence of discrimination is evidence that, if

believed, proves the fact of discrimination animus without inference or

presumption. Jespersen v. Sweetwater Ranch Apartments, 390 S.W.3d

644, 653–54 (Tex. App.—Dallas 2012, no pet.); see also Sandstad v. CB

Richard Ellis, Inc., 309 F.3d 893, 897 (5th Cir. 2002).


      If an inference is required for the evidence to be probative as to the

employer's discriminatory animus in making the employment decision, the

evidence is circumstantial, not direct. Jespersen, 390 S.W.3d at 653–54;

see also Sandstad, 309 F.3d at 897–98. Courts have tended to find that

insults or slurs against a protected group constitute direct evidence of

discrimination. Jespersen, 390 S.W.3d at 654. Statements and remarks

may serve as direct evidence of discrimination only if they are (1) related to

the employee's protected class, (2) close in time to the employment

decision, (3) made by an individual with authority over the employment

                                                                     77 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 78 of 102



decision, and (4) related to the employment decision at issue. Reyes, 272

S.W.3d at 593; Anderson v. Houston Cmty. Coll. Sys., 458 S.W.3d 633, 644

(Tex. App.—Houston [1st Dist.] 2015, no pet.).


     If the alleged workplace comment does not meet these four

requirements, the comment is treated as a “stray remark” that, standing

alone, is insufficient to establish discrimination. Reyes, 272 S.W.3d at 592;

Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 380 (5th Cir.

2010).


      However, because direct evidence of discriminatory motive is usually

hard to come by, the courts created a second method, the burden-shifting

mechanism of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Garcia, 372 S.W.3d at 634. Under this approach, discrimination is

presumed if the plaintiff meets an initial burden of establishing a prima-

facie case of discrimination. Id. A plaintiff proceeding under the McDonnell

Douglas approach must meet the requirement of the prima-facie case for

the trial court to have jurisdiction. Id. at 637. The failure to present the

elements of a prima-facie case means the trial court has no jurisdiction and

the claim must be dismissed. Id.




                                                                     78 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 79 of 102



     While such a plaintiff must sufficiently plead the prima facie case of

her statutory claim, she will be required to submit evidence only if the

defendant presents evidence negating one of those basic facts. See id. In

this situation, failure to raise a fact issue on a challenged element of the

prima facie case means that the trial court has no jurisdiction and the claim

should be dismissed. See id. In the absence of direct evidence of

discrimination, the elements of a prima facie case of discrimination are that

Ms. Ross: (1) is a member of a protected class, (2) was qualified for her

position, (3) was subject to an adverse employment decision, and (4) was

treated less favorably than similarly situated persons not in the protected

class. College of the Mainland v. Glover, 436 S.W.3d 384, 393 (Tex. App.–

Houston [14th Dist.] 2014, pet. denied).


     The Supreme Court of Texas has concluded that “employees are

similarly situated if their circumstances are comparable in all material

respects.” Ysleta Indep. Sch. Dist. v. Monarrez, 177 S.W.3d 915, 917 (Tex.

2005). The United States Court of Appeals for the Fifth Circuit has

articulated a similar standard, saying that employees are similarly situated

if their circumstances are “nearly identical.” Perez v. Tex. Dep't of Criminal

Justice, Institutional Div., 395 F.3d 206, 213 (5th Cir.2004).




                                                                     79 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 80 of 102



     Employees are similarly situated if their circumstances are

comparable in all material respects, including similar standards,

supervisors, and conduct. To prove discrimination based on disparate

discipline, the disciplined and undisciplined employees' misconduct must

be of “comparable seriousness.” Although “precise equivalence in

culpability between employees is not the ultimate question,” the Fifth

Circuit has held that to prove discrimination based on disparate discipline,

the plaintiff must usually show “that the misconduct for which member of

protected class was discharged was nearly identical to that engaged in by a

non-protected class employee whom the company retained.” Ysleta Indep.

Sch. Dist. v. Monarrez, 177 S.W.3d 915, 917–18 (Tex.2005).


  Here, in the instant case Ms. Ross is an African American which means

she is a member of a protected class. Exhibit _ She also was qualified for

her position as she had been employed with the district for approximately

19 years and during her tenure helped revitalize and grow the district.

Exhibit _She received official notice that her employment contract was

being terminated and non-renewed Exhibit_ and in her Petition to this

Court, she described numerous instances of similar situated employees that

received more favorable treatment. Exhibit_


                              3. CONCLUSION

                                                                    80 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 81 of 102



   Plaintiff is not collaterally estopped from bringing her claim because she

exhausted all the required administrative remedies and received her right

to sue letter. Her exercise of exhausting her administrative remedies does

not preclude her or waive her legal right to sue in this Court. Plaintiff’s

pleadings have adequately alleged jurisdictional facts and a prima facie case

for discrimination has been made.

      The only issues are whether she can show that she but for her

protected classes, or either of them she would have been terminated.


 OTHERS OUTSIDE OF ROSS’ PROTECTED CLASS WHO HAVE
          BEEN TREATED MORE FAVORABLY

     For example, there were other district administrators, none of whom
were African American, who were treated far more favorably than Ross
under similar or worse accusations of misconduct. Even in the instances of
the other non-African-American administrators/educators, many of the
more favorably treated employees actually were admittedly or substantially
culpable or responsible for the charges made against them.

      In 2015, Steve Yaklin, Dir. of Maintenance, a white male, was
placed on administrative leave for failure to follow procurement law
processes and board policy where he had violated vendor contract rules.
JISD publicly rescinded a termination of Yaklin, reinstating him and
returning him to duty.

     Marsha Bellinger, former Principal at Park Village
Elementary, a white female, was transferred to Judson Alternative
School in 2015 rather than being nonrenewed for alleged leadership issues.

      In 2016, the same Marsha Bellinger, a white female, again was
transferred to a district office level position after being placed on


                                                                        81 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 82 of 102



administrative leave and threatened with nonrenewal; her new position was
effectively a promotion carrying with it a raise in salary.

      Elaine Howard, Executive Director of Human Resources, a
white female, in 2013 failed to terminate an employee (Troy Richleau) in
the district and Richleau was awarded over $12,000. Elaine Howard’s
failure to follow proper personnel and district policies and procedures cost
the school district thousands of dollars and she was neither terminated nor
reprimanded.

     In 2014, Evelyn Cantu (Hispanic) was not terminated from
payroll after her resignation from district employment resulted in an
overpayment of over $30,000 to her; however, Marlene Glover, an African-
American female, was required to pay back a retention bonus of $1200.

      Cindy Barnhart, a white female, former Principal at Franz
Elementary, allegedly failed to take an action against the teacher who was
convicted of having improper sexual contact with students. Ms. Barnhart
allegedly had first-hand knowledge of the incidents and was ultimately sued
by the victims which resulted in a settlement, yet she was only reassigned to
another campus as a Principal and not even threatened with nonrenewal or
termination of her employment.

      Greg Milchder, a white male, former Vice-Principal at
Judson High School was reassigned for allegedly requiring teachers to
change grades of students and has since been promoted to be the current
principal at Park Village Elementary School.

      Kristy Vidaurri, a white female, and former Principle of
Judson High School was reassigned to the districts main office because
of her alleged failure in leadership at the campus.

       Barbara Mead, a white female, was reassigned as Executive
Director of Judson Educational Foundation after having been the
head counselor at Metzger.           Mead had allegedly disrupted the
administration of Tracy Val-Ray, an African American female. It should be
noted that the board of JISD was going to replace Ross at Metzger with
Beverly Broome, a white female but was told by their consultants not to do
so at that time because of Ross’s pending claim. The board was further told


                                                                     82 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 83 of 102



that as soon the Charge of Discrimination by Ross was disposed of they
could put Broome in as principal at Metzger.

      Michael Wacker, a white male, was Head Boys Basketball
Coach and was arrested by the police for Driving While Intoxicated, the
arrest being widely publicized on area television news; nevertheless,
Wacker was merely suspended for one week and returned to his duties.

      Don Pittman, a white male, Principal of Judson High School
was never terminated or nonrenewed even after accusations of violating
Judson policies and practices, being merely reassigned to the districts office
and then to become Principal of an elementary school where he served for
four years before retiring to seek employment in the Northeast ISD.

      Kamara Adams, a white female, Vice Principal at Judson
High School was accused of violating district policy and procedure and
transferred to the district office.

     Mr. Joe Gonzales, Hispanic male, Principle of Wagner High
School was transferred to the district office then to Executive Director
Student Supply Services, after being accused of violating district policy and
procedures.

      Erica Garza, Hispanic female, Principal Rolling Meadows
Elementary was demoted and reassigned to the position of Vice Principal
at Kitty Hawk middle school for having allegedly violated district policies
and procedures.

      René Briske, a white female, was demoted and transferred
from Principal Paschall Elementary to become Vice Principal at
Judson Elementary College Academy and has since been re-promoted
to be Principal at Eloff Elementary after allegedly violating district policies
and procedures.



      Pursuant to Texas state law, Ross pleads a cause of action against

JISD for sex, race and age discrimination in violation of the Texas


                                                                      83 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 84 of 102



Commission on Human Rights Act. Tex. Lab. Code § 21.051 ("TCHRA").

The allegations contained in all of the paragraphs of this Petition are hereby

reaverred and realleged for all purposes and incorporated herein with the

same force and effect as if set forth verbatim.

      JISD terminated/non-renewed Ross from her supervisory position

because of her sex (female) in violation of the TCHRA. JISD effectuated

this discriminatory act by and through fluid pretextual and non-specific

charges of at first misappropriation of funds, and when there were no

accusers who would falsely swear, JISD nimbly shifted to “performance”

reasons which were unconstitutionally vague.

      Ross has met all procedural prerequisites to bringing this TCHRA

claim. Plaintiff filed TCHRA charges relating to these violations on June 9,

2016, and an amendment and/or second Charge on November 16, 2016.

Ross has received Right to Sue letters relating to these charges. Further,

Plaintiff is within all applicable statutes of limitations for bringing this civil

action.


             CAUSE OF ACTION AGAINST DEFENDANT:
                    TITLE 42 U.S.C.S. § 1983

                CAUSE OF ACTION AGAINST DEFENDANT:
                     TITLE 42 U.S.C.S. § 1983



                                                                         84 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 85 of 102



      Pursuant to Title 42 U.S.C.S. § 1983, Plaintiff Caroline Ross asserts

that Defendants have violated her right to protected speech when she

supported Associate Superintendent Nancy Robinson, and sought from

JISD’s administration, and received approval for the $15,000.00 three year

grant to United Communities to provide social services to the Metzger

Middle School and its community, supported Mackey in his vision of a

pluralistic and racially mixed teacher corp to mirror the student

demographics, and supported the naming of the new high school, the Willis

R. Mackey High School. Ross also claims that her First Amendment right to

association has been subjected to curtailment by retaliation. Ross claims

JISD Defendant has retaliated against her based on her First Amendment

right to protected speech and right to association.

      Ross alleges that she was subjected to deprivation of her protected

Constitutional interests without due process as secured by Fourteenth

Amendment, specifically, Liberty and Property.

      All violative acts were committed by Defendants under color of state

law, and with conscious indifference to Ross’ protected speech and her right

to association.



Protected Speech


                                                                    85 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 86 of 102



Constitutionally protected speech or communication is identified variously

by legislative and judicial bodies. In Texas, the Legislature and the state’s

judicial system have identified protected speech in the Texas Citizens

Participation Act as a communication made in concern with a matter of

public concern. (2011 Tex. ALS 341, 2011 Tex. Gen. Laws 341, 2011 Tex. Ch

341, 2011 Tex. HB 2973, 2011 Tex. ALS 341, 2011 Tex. Gen. Laws 341, 2011

Tex. Ch 341, 2011 Tex. HB 2973)

      “Matters of public concern” as identified by the definitions in the statute,

Section 27.001 as matters which are “ related to health or safety, environmental

economic or community well being, the government, a public official or public

figure; or a good product or service in the marketplace.”

      Here, JISD’s counsel asked Ross about protected speech in which she

engaged (“who”), to which Ross responded [Exh. 50 Depo Ross 149/8-178/2],

identifying that about which she spoke (“what”)( identifying and justifying

having obtained by a JISD grant, community services for her school since the

District had stripped gang ridden Metzger of its social worker under the guidance

and leadership of former Superintendent Mackey’s, former Associate

Superintendent Nancy Robinson and she had contracted to grant with “United

Communities” to provide the needed social work at Metzger), which speech




                                                                             86 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 87 of 102




occurred at a “special called school board meeting” (“where”) to the JISD Board,

“ afew months before [Ross] was sent home” (“when”). [Id.]

      Ross also answered that she (“who”) had supported the naming of the new

high school after “Willis R. Mackey” (“what”) which was a community debated

matter (“where”) in the headlines from the Fall of 2015 through the Board’s

coincidental vote to rename that school and strip Mackey’s name from its wall, on

June 7, 2016 (“when”).[Id.]

      Ross supplied other detailed communications on “community well being”

(“Citizens United social services {a good product or service in the marketplace

}for the “poverty-afflicted-and-Board-limited social service” Metzger school), the

JISD Board’s (“government’s”) refusal to provide for a free and appropriate

public education for minority kids by denying social services to a school and

community fighting with poverty and the social problems spawned by

impoverishment), and the racially despised naming of the new high school after a

Black Superintendent, Willis R. Mackey (“a public official or public figure”),

opposed by Bera (a public official or public figure )for being unfair to Whites,

and Hispanics, and specifically to JISD Board Member’s Arnoldo Salinas’ (a

public official or public figure ) daughter, suspended Principal and now JISD

Board member herself Dr. Melinda, Dr. Melinda herself (a public official or

public figure ), Board Member Renee Paschall (a public official or public figure


                                                                           87 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 88 of 102




), and Board Member and public figure Mr. Richard Lafoille (a public official or

public figure ) who was publicized in state media for shooting a gun at a Black

family in a car at his LaFoille’s Car Wash. a public official or public figure; or a

good product or service in the marketplace . In all, by even the rudimentary

legislative test of a business oriented civil code TCPA Anti-Slapp, as opposed to

the empirical law of the courts, the brief recitation of what Ross answered to Ms.

Payne answers the question of examples of what temporally relevant protected

speech was engaged in by Ross .

      Also protected by the First Amendment are close associations. Willis R.

Mackey is a triple whammy in that he represented what Bera ( who was deposed),

and probably Melinda Salinas, LaFoille, and Salyer apparently most dislike in

public education, a Black Male who is a high achiever, aims for a pluralistic

teacher corp , to inspire and educate Title I youngsters. Arnoldo Salinas was not

served and thus is not a party. The latter three named Board members were not

deposed because of scheduling, and Mr. Salyer’s health (although Superintendent

Montoya recently fresh himself from a “myo infarct” appeared and submitted to

the process and a lawyer’s health issues, painfully rendering valuable insights into

the JISD Board, and Bera, even though his two daughters are Teachers currently

employed by the JISD. For Ross, Mackey was perceived by Bera, Ross’ nemesis,

to be Ross’ blood kin, racial protector and care-taker.


                                                                              88 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 89 of 102




      What then is a First Amendment protected association? Again, the

TCPA/Texas’ Anti Slapp law (presuming as does the Texas Supreme Court that

the Texas Legislature carefully chooses its words with understanding and intent),

identifies constitutionally protected association as “Exercise of the right of

association" to mean “a communication between individuals who join together to

collectively express, promote, pursue, or defend common interests.”

      The United States Court of Appeals for Fifth Circuit, preceding the Texas

Legislature’s 2011 TCPA, stated the following,

      Although First Amendment protection of social association is not limited to
      family relationships, it is, at least in many contexts, limited to relationships
      "that presuppose 'deep attachments and commitments to the necessarily few
      other individuals with whom one shares not only a special community of
      thoughts, experiences, and beliefs but also distinctively personal aspects of
      one's life.'"Board of Directors of Rotary Int'l, 107 S. Ct. at 1946 (citation
      omitted). We have held that associations in some private clubs, for example,
      are protected. See Louisiana Debating and Literary Assoc. v. City of New
      Orleans, 42 F.3d 1483, 1497-98 (5th Cir. 1995), cert. denied, 132 L. Ed. 2d
      832, 115 S. Ct. 2583 (1995).

      Dickey's motion for summary judgment specified the absence of a material
      fact--evidence of any kind of intimacy--, and Wallace failed to provide any
      evidence in response. See Noyola, 846 F.2d at 1024 n.2; cf. Louisiana
      Debating and Literary Assoc., 42 F.3d at 1494 (discussing factors to
      consider in determining whether private clubs are protected). Further, even if
      Wallace could have established an abstract First Amendment right of
      association for some coach-player relationships, the limitations Dickey
      placed on such a right would be supported by Texas Tech's interest in
      promoting the efficient coaching of its basketball team. See Coughlin v. Lee,
      946 F.2d 1152, 1157 (5th Cir. 1991) (applying Pickering balancing test to
      free speech claim). The district court did not err in granting [summary
      judgment in favor of defendants-appellees on this claim.


                                                                                 89 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 90 of 102




Wallace v. Tex. Tech Univ., 80 F.3d 1042, 1051-52 (5th Cir. 1996)

      Here, in the perception of Bera and others, Ross was the “nine lives”

Principal, the Black “sister” who was shown favorable treatment by the Black

Mackey over non-Black employees, and they were suspected by Bera to be blood

related since they were Black and from the same town.

      Ross’s association with Mackey, especially her supporting his having a High

School named after him, supporting his programs and spending the $5,000.00 per

year grant to United Communities in the Fall of 2015-2016 school year, which

grant had been obtained by former Associate Superintendent Robinson is an

association which merits constitutional protection.

      The identified speech and associational exercises are protected by the First

Amendment, and Ross has endured an adverse action in the loss of her future

employment in the District where she was graded as an excellent performer in each

of the areas which were generally referenced by JISD to justify Ross’ non-renewal.

The remaining questions under the First Amendment analysis are whether her

protected speech and or protected association were a substantial or motivating

cause of her non-renewal and false stigmatization by JISD., and whether but for

her exercise of the protected speech and her racial and community, or family

association with Mackey, she would have suffered those ignominies. Of those,

both are fact questions and defeat JISD’s Motion for Summary Judgment. In this


                                                                           90 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 91 of 102




case, Ross clearly supported the pluralistic educational program envisioned by

Mackey and marketed Mackey’s vision by transforming Metzger Middle School

whether with Mackey’s and Robinson’s hands on help, or by Ross on her own, by

recruiting super-star athletes such as the SPUR’S “00” John Moore [Exh. 13 John

Moore] or the “Glory Road” actor Neville Shed, to teach and mentor Metzger’s

students.

      The First Amendment protects the right of all persons to associate together
      in groups to "advanc[e] beliefs and ideas." Put another way, "the [F]irst
      [A]mendment protects the right of all persons to associate together in groups
      to further their lawful interests." When groups gather together for this
      purpose, "it cannot be seriously doubted" that they comprise associations
      protected by the First Amendment. Additionally, "[a] fundamental
      proposition in our constitutional jurisprudence is that government
      employment may not be conditioned upon a relinquishment of a
      constitutional right, including the rights to speech
      and association guaranteed under the First Amendment.

Mote v. Walthall, 902 F.3d 500, 507 (5th Cir. 2018)

Fourteenth Amendment Due Process

      While Ross does not claim that her term contract can in and of itself supply

an objective expectancy of continued employment in the JISD, that single term

contract certainly can support such an expectancy.

      While public employees, especially in public education are less revered in

the halls of the legislature as once upon a time, still, as remarked by Jefferson,




                                                                              91 | P a g e
       Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 92 of 102




      When the Court of Appeals grappled with how fair a governmental body

must be when depriving a person—any person—even a public employee of life,

liberty or property, they relied on the courts to first define the triggering interests

of iberty and property, especially in an educational forum. Since Runnymede due

course of law did not distinguish between life, liberty or property. Indictments

which divulged the requisite notice which would permit a fair challenge of life or

liberty threatening governmental deprivations, were not extraordinary but even

minimal, telling the accused who, what, where, when, and why or spelling out the

scienter. All of the elements that are currently required of the civil litigant standing

as a private attorney general and who takes on government in a First Amendment

claim have been accepted as the elements of pillared fairness. To reduce the level

of effort to be exerted by state actors or increase the level of discretion which state

actors could wield their entrusted power, statements such as “all the process that is

due” or “a meaningful hearing”. It was into that milieu that the District and Circuit

Courts waded in Ferguson v. Thomas, 430 F.2d 852 (5th Cir. 1970). The appeal

court stated,

      The substance of due process requires that no instructor who has an
      expectancy of continued employment be deprived of that expectancy by
      mere ceremonial compliance with procedural due process. While he has no
      right to continued public employment, such a teacher may neither be
      dismissed or not be rehired for constitutionally impermissible reasons such
      as race, religion, or the assertion of rights guaranteed by law or the
      Constitution. This rationale would even apply to a teacher without tenure or
      an expectancy of reemployment. Pred v. Board of Public Instruction, supra;

                                                                                92 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 93 of 102




      Johnson v. Branch, 364 F.2d 177 (4th Cir. En Banc, 1966), cert. den. 385
      U.S. 1003, 87 S. Ct. 706, 17 L. Ed. 2d 542 (1967); [**12] Freeman v.
      Gould Special School District, supra; contra, Jones v. Hopper, 410 F.2d
      1323 (10th Cir. En Banc, 1969), cert. den. 397 U.S. 991, 90 S. Ct. 1111, 25
      L. Ed. 2d 399 (1970).
      In applying these principles to the facts of this case we note that the lower
      court found that the 15-point "guideline" -- temporary probation document
      put Dr. Ferguson on notice of the activities on his part that the
      administration questioned. This however is all that can be correctly said for
      this procedure. The opportunity that Dr. Ferguson was given to speak in
      opposition to this document was not a fair opportunity. The "guidelines"
      had not been served on him until his arrival at the meeting; this fell
      short of according him a reasonable opportunity to voice his dissent and
      opposition. (Emphasis added)
Ferguson, at 857

      Further, the court in Ferguson went on to pronounce, albeit some recent

courts have questioned it as dicta,

      The rudiments of due process fair play in school administrative proceedings
      have been well outlined in this circuit with regard to the rights of college
      students who were subjected to disciplinary suspensions. HN3 They are
      entitled to a statement of the charges against them, the names of witnesses,
      the nature of the testimony of those witnesses and the opportunity of
      presenting a defense. Dixon v. Alabama State Board of Education, 294 F.2d
      150 (5th Cir. 1961). These same minimum standards are applicable to
      teachers who have an expectancy of reemployment. However, the standards
      of procedural due process are not wooden absolutes. The sufficiency of
      procedures employed in any particular situation must be judged in the light
      of the parties, the subject matter and the circumstances involved.
      HN4 Within the matrix of the particular circumstances present
      when [**10] a teacher who is to be terminated for cause opposes his
      termination, minimum procedural due process requires that:
      (a) he be advised of the cause or causes for his termination in sufficient
          detail to fairly enable him to show any error that may exist,

          (b) he be advised of the names and the nature of the testimony of
          witnesses against him,


                                                                              93 | P a g e
        Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 94 of 102




           (c) at a reasonable time after such advice he must be accorded a
           meaningful opportunity to be heard in his own defense,

           (d) that hearing should be before a tribunal that both possesses some
           academic expertise and has an apparent impartiality toward the charges.
           (Note the dictum in Pickering v. Board of Education, 391 U.S. 563, 578,
           n.2, 88 S. Ct. 1731, 20 L. Ed. 2d 811 (1968).
           Ferguson at 856

        Then came a case frequently and yet cited on various grounds, Johnson v.

San Jacinto Junior Coll., 498 F. Supp. 555 (S.D. Tex. 1980). Johnson states inter

alia,

               Plaintiff was demoted from Registrar to history teacher. In order to
        demonstrate that he was entitled to procedural due process before he could
        have been demoted, plaintiff must prove that he had a protectible property
        interest in continued employment as Registrar. See Board of Regents of
        State Colleges v. Roth, 408 U.S. 564, 92 S. Ct. 2701, 33 L. Ed. 2d 548
        (1972). "To have a property interest in a benefit, a person clearly must have
        more than an abstract need or desire for it. He must have more than a
        unilateral expectation of it. He must, instead, have a legitimate claim of
        entitlement to it." Board of Regents of State Colleges v. Roth, supra, at 577,
        92 S. Ct. at 2699. In Perry v. Sindermann, 408 U.S. 593, 92 S. Ct. 2694, 33
        L. Ed. 2d 570 (1972), the Court found that "A written contract with an
        explicit tenure provision clearly is evidence of a formal understanding that
        supports a teacher's [**28] claim of entitlement to continued employment
        unless sufficient "cause' is shown. Yet absence of such an explicit
        contractual provision may not always foreclose the possibility that a teacher
        has a "property' interest in re-employment." Id. 601, 92 S. Ct. at 2699. The
        Perry Court further explained that a written contract may be supplemented
        by other agreements implied from custom at the institution, i. e., an
        "unwritten "common law' in a particular university …." Id. 602, 92 S. Ct. at
        2700. See also, Bishop v. Wood, 426 U.S. 341, 344, 96 S. Ct. 2074, 2077,
        48 L. Ed. 2d 684 (1976): "A property interest in employment can … be
        created … by an implied contract." Id. (footnote omitted). Regardless of the
        source of a property interest, the "sufficiency of a claim of entitlement must
        be decided by reference to state law." United Steelworkers of America,
        AFL-CIO v. University of Alabama, 599 F.2d 56, 60 (5th Cir. 1979),

                                                                              94 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 95 of 102




      citing Bishop v. Wood, supra.
      Johnson at 568

      Superintendent Montoya recognized the burden on JISD, Hernandez,

Elizondo, or even the Superintendent’s office was to be complete and

accurate. [Exh. 11 Depo. Montalvo Pg. 53/8 to 58/8] Montoya further agreed

that the reasons should be reasonably specific and that Ross should be able to

rely on the accuracy of the investigations and the reasons. [Id. Pg. 55/20-

56/28] Here the reasons given to Ross to support the non-renewal were not

reasonably specific and did not constitute constitutionally fair notice; and the

fact that parts of and not the entire investigation was titrated into evidence

for Ross to see without adequate or reasonable time to analyze and object

deprived her of a meaningful right to challenge Bera’s, Hernandez’, Chief

Ramon’s and Elizondo’s reasons. The fact that the Board opted to go the

Chapter 21 TEC route that denied her subpoena rights prevented her from

producing witnesses such as Hopkins. And the fact that there is significant

reason to believe that Hopkins unavailability or unwillingness or being

withheld from testifying was a ploy to deny Ross access to Hopkins, after all,

Hopkins said that she was given the note to sign and say that she would not

be present at the hearing by JISD’s lawyer and didn’t know who prepared it.


                                                                         95 | P a g e
          Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 96 of 102




Further, when looking at the assortment of notes and writing styles attributed

to Hopkins and signed by her on February 24, 2016, it is not hard to see

others involvement in producing notes for Hopkins to sign in order to

inculpate Ross, and become as wary as was Lisa Butler when she objected

that JISD’s investigation team, specifically Bera was putting words in

Butler’s mouth to revise Butler’s earlier statement.

          Once challenged, the accuracy and completeness of the investigation

and production of the investigation’s results combined become the balance

point of the process.

          In this case, JISD has a major problem which seems to be dispositive,

and that is that state law conditions non-renewal of a contract on

consideration of latest evaluations of performance if relevant. Here the Last

evaluation of Ross by Associate Superintendent Nancy Robinson on June 11,

2015 was not considered other than being handled and then so dismissively

that the signature of Robinson was not even recognized.

          N. Cent. Tex. Coll. v. Ledbetter, 566 F. Supp. 2d 547 (E.D. Tex. 2006),

states,

          Since the Supreme Court's decisions in Board of Regents v. Roth, 408 U.S.
          564, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1970) and Perry v. Sindermann, 408
          U.S. 593, 92 S. Ct. 2694, 33 L. Ed. 2d 570 (1970), it is settled law that the
          non-renewal of a non-tenured professor's contract does not invoke the
                                                                               96 | P a g e
Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 97 of 102




protection of procedural due process unless the professor shows that she had
a property interest in the benefit of continued employment. See, e.g., White
v. S. Park Indep. Sch. Dist., 693 F.2d 1163, 1166 (5th Cir. 1982); Hillis v.
Stephen F. Austin State Univ., 665 F.2d 547, 552 (5th Cir. 1982); Bradford
v. Tarrant County Junior Coll. Dist., 492 F.2d 133, 135 (5th Cir.
1974). [**6] To have a property interest in such benefit, the professor must
have more than an abstract need, desire, or unilateral expectation of it. Roth,
408 U.S. at 577. She must instead have a "legitimate claim of entitlement" to
it deriving from a state or federal statute, municipal ordinance or charter, an
express or implied contract, or a contract implied from policies and practices
of a particular institution. Id.; see also Cox v. City of Jackson, 343 F. Supp.
2d 546, 571 (S.D. Miss. 2004).
The operation of these principles is illustrated best by the two Supreme
Court cases which established them. The first such case is Roth. 408 U.S. at
578. In that case, the Supreme Court held that a non-tenured professor at the
University of Wisconsin at Oshkosh did not have a property interest in the
renewal of his one-year employment contract where the University, which
had employed him for only one year, did have a formal tenure system which
he did not qualify for, and where there was no state statute or university rule
or policy that secured his interest in re-employment or created a legitimate
claim to it. Id. at 579. In these circumstances the Court stated, "the
[professor] surely had an abstract [**7] concern in being rehired, but he did
not have a property interest sufficient to require the University authorities to
give [*551] him a hearing when they declined to renew his contract of
employment." Id.
Alternatively, in a companion case to Roth, the Court in Sindermann held
that a non-tenured professor at Odessa Junior College in Texas did have a
property interest in the renewal of his employment where the college did not
have a formal tenure system, the professor had served at the college with
distinction for ten years, and where the college's official faculty guide stated
that: "The Administration of the College wishes the faculty member to feel
that he has permanent tenure as long as his teaching services are satisfactory
and as long as he displays a cooperative attitude toward his co-workers and
his superiors, and as long as he is happy in his work." 408 U.S. at 601. In
such a case, the Court stated:
A teacher . . . who has held his position for a number of years, might be
able to show from the circumstances of his service -- and from other
relevant facts -- that he has a legitimate claim of entitlement to job
tenure. Just as this Court has found there to be a 'common law of a
particular [**8] industry or of a particular plant' that may supplement

                                                                       97 | P a g e
Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 98 of 102




a collective-bargaining agreement, [citations omitted], so there may be
an 'unwritten common law' in a particular university that certain
employees shall have the equivalent of tenure. This is particularly likely
in a college or university . . . that has no explicit tenure system even for
senior members of its faculty, but that nonetheless may have created such
a system in practice.
Id. at 603 (emphasis added).
While the present case appears to reside between Roth and Sindermann, the
court believes that, based on the record before the court, the situation
presented is more like that in Sindermann than in Roth. As an initial matter,
like the college in Sindermann and unlike the university in Roth, the College
here has no explicit tenure system even for senior members of its
faculty. Pl.'s Ex. A-26 ("The Board may decide by vote or inaction not to
offer any employee further employment with the District beyond the term of
the contract for any reason or no reason.") (NCTC Board Policies)
(emphasis added). Similarly, like the professor in Sindermann and unlike the
professor in Roth, Ledbetter had served at the College with
distinction [**9] for a significant period of time, indeed three times that
served by the professor in Sindermann. Def.'s Ex. 1 at 1. Also as
in Sindermann and not in Roth, the court here finds that the College fostered
an "unwritten common law" that certain employees shall have the equivalent
of tenure. This finding is informed by a statement made by the College that
"[t]ermination and non-renewal procedures must contain adequate
safeguards for protection of academic freedom" and a statement by
Glasscock and the College's Deans that "they believe the evaluation process
offers faculty members protection beyond the one-year term." Def.'s Ex. 1 at
App. 38; Ex. LLL, App. 194-95 (1999-2000 Institutional Self-Study Report).
It is these commonalities with Sindermann then, that have persuaded this
court that, at the very least, there is a genuine issue of material fact
concerning whether or not Ledbetter had acquired a property interest
in having her employment contract renewed for the 2004-2005 academic
year.
In making this observation however, the court is not unaware of the Fifth
Circuit's reluctance to recognize similar property interests since its seminal
decision in Ferguson v. Thomas, 430 F.2d 852 (5th Cir. 1970). [**10] See,
e.g., White v. S. Park Indep. Sch. Dist., 693 F.2d 1163 (5th Cir.
1982) (finding that the professor had not demonstrated a property interest in
continued [*552] employment); Hillis v. Stephen F. Austin State Univ., 665
F.2d 547 (5th Cir. 1982) (same); Bradford v. Tarrant County Junior Coll.
Dist., 492 F.2d 133 (5th Cir. 1974) (same); Skidmore v. Shamrock Indep.

                                                                     98 | P a g e
Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 99 of 102




Sch. Dist., 464 F.2d 605 (5th Cir. 1972) (same); Singh v. Lamar Univ., 635
F. Supp. 737 (E.D. Tex. 1986) (same); LaVerne v. Univ. of Tex., 611 F.
Supp. 66 (S.D. Tex. 1985); Woodward v. Hereford Indep. Sch. Dist., 421 F.
Supp. 93 (N.D. Tex. 1976); Chambliss v. Foote, 421 F. Supp. 12 (E.D. La.
1976) (same). But see Wells v. Dallas Indep. Sch. Dist., 793 F.2d 679 (5th
Cir. 1986) (upholding district court's finding that professor did have a
property interest in continued employment); Lucas v. Chapman, 430 F.2d
945 (5th Cir. 1970) (finding that a professor's "long employment in a
continuing relationship through the use of renewals of short-term contracts
was sufficient to give him the necessary expectancy of re-employment that
constituted a protectible interest"); Ferguson v. Thomas, 430 F.2d 852 (5th
Cir. 1970) (holding that a non-tenured [**11] professor may acquire a
protectible property interest in continued employment if he has a reasonable
expectation of the same); Yates v. Bd. of Regents, 654 F. Supp. 979 (E.D.
Tex. 1987) (finding that the court could "not rule as a matter of law that
plaintiff had no property interest in continued employment").
Every case is unique, and this case is no different. First of all, Ledbetter's
service at the College was longer than the service of any professor in any of
the cases denying the existence of a property interest. Moreover, the
evidence before the court reflects that Ledbetter was held in the highest
esteem by her superiors, colleagues and students. Indeed, until she and her
husband stated opposition to Glasscock's performing arts center proposal,
her record at the College reflects only the most exemplary and dedicated
service to both the College and its students. And even when she and her
husband did state their opposition to Glasscock's proposal, such opposition
was grounded in Ledbetter's belief that it was not in the students' best
interest.
For purposes of the procedural due process inquiry, it must be determined
whether the procedures employed by the College were sufficient [**12] to
cure any perceived constitutional violation. Under the Fourteenth
Amendment, a professor with a property interest in continued employment is
entitled to the following minimum due process rights in connection with the
termination of his services: (1) to be advised of the cause of the termination
in sufficient detail to permit him to show any error that may exist; (2) to be
advised of the names and nature of the testimony of the witnesses against
him; (3) to be afforded a meaningful opportunity to be heard in his own
defense within a reasonable time and (4) before a tribunal that possesses
some expertise and an apparent impartiality toward the charges. Wells v.
Dallas Ind. Sch. Dist., 793 F.2d 679, 682 (5th Cir. 1986) (citing Levitt v.
Univ. of Texas at El Paso, 759 F.2d 1224, 1228 (5th Cir. 1985)).

                                                                     99 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 100 of 102




      In this case, although Bera and Montoya both agree that part of the reason

justifying the non-renewal of Ross’ claim to future employment in the JISD were

Bera’s earlier “write-ups” of Ross . In truth the “use of earlier write-ups or

criticisms made prior to a current term contract period, not specifically permitted

by JISD are evidence of arbitrariness.

      Ross had protected interests, property in not being foreclosed from future

employment opportunities in JISD, unless she had been evaluated each year and

the most recent evaluation if relevant had been considered by the Board, and if the

reasons for non-renewal were listed -even earlier write-ups in the Board’s policies.

Chapter 21 Tex. Ed. Code outlines the due process procedures to be afforded to

have been afforded to Ross. The topics were there, but no flesh which would have

made it possible for Ross to have meaningfully challenged the true causes of the

non-renewal. Even Montoya seems to state that had he handled Ross’ case -

perhaps free from fear of losing his JISD job, or his daughters losing their JISD

jobs, he would have made sure there were policies and training.[Exh. 11 Depo.

Montoya Pg 79/1 to 6](for denim/jeans that happened on May 30, 2016 [Exh. 48])

      When considering the FRCP 56, “ (a) Motion for Summary Judgment or

Partial Summary Judgment. A party may move for summary judgment,

identifying each claim or defense - or the part of each claim or defense—on which

summary judgment is sought. The court shall grant summary judgment if the


                                                                            100 | P a g e
      Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 101 of 102




movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law. The court should state on the

record the reasons for granting or denying the motion.”

      Here are some of the material questions of fact as to: whether the Board

considered the June 11, 2015 evaluation of Ross by Robinson, whether the reasons

given for Ross non-renewal were reasonably specific to allow her to meaningfully

challenge the non-renewal; whether the reasons given for Ross’ non-renewal were

legitimate and not pretextual, or whether it was Ross’ race that motivated the

Board to non-renew her future employment; whether Ross’ exercises of speech and

association as laid out herein were substantial and or motivating factors of her non-

renewal; whether Ross was afforded due process of law.

                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Ross prays that JISD’s

denial of subject matter jurisdiction over Ross’ Chapter 21 Tex. Lab. Code

claims be denied, and that Defendants’, Motion for Summary Judgment on

Ross’ claims grounded in the First and Fourteenth Amendments be denied.




                                                                           101 | P a g e
     Case 5:18-cv-00269-HJB Document 46 Filed 09/09/19 Page 102 of 102



                                         Respectfully submitted,
                                         WATTS & COMPANY, LAWYERS, Ltd.

                                         /s/ Laurence “Larry” Watts_
                                         Laurence “Larry” Watts
                                         T.B.N. 20981000
                                         P.O. Box 2214
                                         Missouri City, Texas 77459
                                         Tel: (281) 431-1500
                                         Fax: (877) 797-4055
                                         E-mail: wattstrial@gmail.com

                                         Attorney for Plaintiff




                      CERTIFICATE OF SERVICE

     I, Larry Watts certify that a true and correct copy of this document

has been served on opposing counsel by electronic filing with the clerk of

the court, on this the 6th day of September, 2019.



                                         /s/ Laurence “Larry” Watts_
                                         Laurence “Larry” Watts




                                                                    102 | P a g e
